Exhibit 10.1

EXECUTION COPY

 

 

 

SEPARATION AGREEMENT

BY AND BETWEEN

APPLERA CORPORATION

AND

CELERA CORPORATION

 

 

 

DATED AS OF

MAY 8, 2008



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page ARTICLE I DEFINITIONS    2   Section 1.1    General    2
ARTICLE II ACTIONS TO BE TAKEN PRIOR TO THE REDEMPTION    12   Section 2.1   
Business Separation    12   Section 2.2    Conveyance and Assumption Agreements
   14   Section 2.3    Certain Resignations    14   Section 2.4    Other
Agreements    15   Section 2.5    Transfers Not Effected Prior to the
Redemption; Transfers Deemed Effective as of the Redemption Date    15  
Section 2.6    Securities Matters    17   Section 2.7    Listing    17  
Section 2.8    Celera Organizational Documents    17   Section 2.9   
Intercompany Accounts    17   Section 2.10    Kauai Agreement    18 ARTICLE III
THE REDEMPTION    18   Section 3.1    Actions Prior to Redemption    18  
Section 3.2    Rights of Applera Stockholders    18   Section 3.3    Exchange
Agent    18   Section 3.4    Treatment of Celera Group Stock Options and
Restricted Stock Units    20   Section 3.5    Treatment of Celera Group
Restricted Stock    21   Section 3.6    Closing    21 ARTICLE IV CONDITIONS   
22   Section 4.1    Conditions to the Separation    22 ARTICLE V INTERCOMPANY
BUSINESS RELATIONSHIPS FOLLOWING THE SEPARATION    23   Section 5.1   
Transition Services    23   Section 5.2    Master Purchase Agreement    23  
Section 5.3    Operating Agreement    23   Section 5.4    Conflict of Interest
and Confidentiality Agreement    23   Section 5.5    Joint Defense Agreement   
23   Section 5.6    Intellectual Property, Trademarks and Licenses    23  
Section 5.7    Litigation    24   Section 5.8    Treatment of Payments Made and
Received Following Redemption    28

 

i



--------------------------------------------------------------------------------

ARTICLE VI EMPLOYEE MATTERS    29   Section 6.1    Celera Equity Incentive Plan
and Employee Arrangements    29   Section 6.2    Treatment of Applera Corporate
Employees    29   Section 6.3    Assumption and Retention of Liabilities    29  
Section 6.4    Participation in the Applera Plans    30   Section 6.5   
Sponsorship of the New Celera Plans    30   Section 6.6    UK Sharesave Plan   
30   Section 6.7    401(k) Plan    30   Section 6.8    Applera Pension/Excess
Plan    30   Section 6.9    Retiree Health Coverage    31   Section 6.10   
Non-Qualified Deferred Compensation Plans    31   Section 6.11    Payroll Taxes
and Reporting    31   Section 6.12    No Third Party Beneficiaries    31  
Section 6.13    Non-Solicitation of Employees    31 ARTICLE VII INSURANCE
MATTERS    32   Section 7.1    Joint Insurance Arrangements    32   Section 7.2
   Policies to be Transferred    32   Section 7.3    Administration; Other
Matters    32   Section 7.4    Directors’ and Officers’ Insurance    33  
Section 7.5    Cooperation; Disagreements    34 ARTICLE VIII TAX MATTERS    34  
Section 8.1    Tax Matters Agreement    34 ARTICLE IX ADDITIONAL COVENANTS    34
  Section 9.1    Provision of Corporate Minute Books and Corporate Seals    34  
Section 9.2    Access to Corporate Records    34   Section 9.3    Retention of
Records    35   Section 9.4    Access to Information    35   Section 9.5   
Production of Witnesses    36   Section 9.6    Confidentiality    36  
Section 9.7    Cooperation with Respect to Government Reports and Filings    37
  Section 9.8    Certain Limitations with Respect to Information    37  
Section 9.9    Protective Arrangements    38   Section 9.10    Further
Assurances    38   Section 9.11    Continuing Indemnification Obligation    39  
Section 9.12    Indemnification Agreements    39 ARTICLE X MUTUAL RELEASE – NO
REPRESENTATIONS OR WARRANTIES    39   Section 10.1    Mutual Release    39  
Section 10.2    Waiver of Conflict    40   Section 10.3    No Representations or
Warranties    40

 

ii



--------------------------------------------------------------------------------

ARTICLE XI INDEMNIFICATION    40   Section 11.1    Celera’s Agreement to
Indemnify Applera    40   Section 11.2    Applera’s Agreement to Indemnify
Celera    41   Section 11.3    Agreement to Indemnify Officers, Directors and
Others    42   Section 11.4    Other Liabilities    42   Section 11.5   
Procedure for Indemnification    43 ARTICLE XII TERMINATION AND AMENDMENT    45
  Section 12.1    Termination at any Time by Board Approval    45   Section 12.2
   Amendment    45 ARTICLE XIII TRANSITION TEAMS; DISPUTE RESOLUTION    45  
Section 13.1    Transition Teams    45   Section 13.2    Transition Team
Meetings    46   Section 13.3    Dispute Resolution Procedures    46  
Section 13.4    Claims Procedures    46   Section 13.5    Escalation Procedures
   47   Section 13.6    Mediation    47   Section 13.7    Arbitration    47  
Section 13.8    Costs    48   Section 13.9    Confidentiality    48 ARTICLE XIV
GENERAL PROVISIONS    48   Section 14.1    Expenses    48   Section 14.2    Late
Payments    48   Section 14.3    Governing Law    49   Section 14.4    Notices
   49   Section 14.5    Third-Party Beneficiaries    49   Section 14.6    Entire
Agreement    50   Section 14.7    Headings    50   Section 14.8    Schedules   
50   Section 14.9    Counterparts    50   Section 14.10    Parties in Interest;
Assignment; Successors    50   Section 14.11    Severability; Enforcement    50
  Section 14.12    Remedies    50   Section 14.13    Force Majeure    51  
Section 14.14    Waivers of Default    51   Section 14.15    Interpretation   
51

 

iii



--------------------------------------------------------------------------------

Exhibits

 

Exhibit A -   Amended and Restated Certificate of Incorporation of Celera
Corporation Exhibit B -   Amended and Restated By-laws of Celera Corporation
Exhibit C -   Transition Services Agreement Exhibit D -   Master Purchase
Agreement Exhibit E -   Operating Agreement Exhibit F -   Applera Corporation
Transition Conflict of Interest and Confidentiality Agreement Exhibit G -  
Livak License Agreement Exhibit H -   HLA License Agreement Exhibit I -   Tax
Matters Agreement

 

iv



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

 

AAA

   48

Action

   2

Affiliate

   2

Agreement

   1

Applera

   1

Applera 401(k) Plan

   30

Applera Action

   24

Applera Corporate Indemnified Parties

   40

Applera Corporate Information

   2

Applera Employee

   3

Applera Indemnified Parties

   42

Applera Management Activities

   41

Applera Plans

   3

Applera Transferred Employees

   29

Applicable Law

   3

Applied Biosystems Business

   1

Applied Biosystems Group

   3

Applied Biosystems Group Assets

   3

Applied Biosystems Group Common Stock

   1

Applied Biosystems Group Liabilities

   3

Applied Biosystems Group Option

   3

Applied Biosystems Subsidiary

   4

Asserted Liability

   43

Asset

   4

Assets

   4

Board

   1

Board Representative

   47

Business Day

   5

Celera

   1

Celera 401(k) Plan

   30

Celera Action

   25

Celera Business

   1

Celera Class Action

   5

Celera Common Stock

   2

Celera Corporate Indemnified Parties

   41

Celera Employee

   5

Celera Equity Incentive Plan

   5

Celera Group

   5

Celera Group Assets

   5

Celera Group Common Stock

   1

Celera Group Liabilities

   5

Celera Group Option

   6

Celera Group Plans

   6

Celera Group RSU

   6

Celera Group Stock Certificates

   18

Celera Indemnified Parties

   42

Celera Subsidiary

   6

Claim Notice

   43

Code

   6

Confidential Information

   6

Consent

   7

Contract

   7

Disclosure Letter

   7

Dispute

   46

Dispute Notice

   47

Employee Arrangements

   7

ERISA

   7

Escalation Procedures

   47

Exchange Act

   7

Exchange Agent

   18

Excluded Liabilities

   6

Fairness Opinion

   2

Form 8-A

   17

Governmental Authority

   7

Group

   7

Groups

   7

HIVD License Agreement

   23

HLA License Agreement

   23

Holder Determination Date

   8

Indemnifiable Losses

   8

Indemnification Agreements

   39

Indemnified Party

   8

Indemnifying Party

   8

Information

   8

Initial Review Period

   47

Insurance Administration

   8

Insurance Arrangements

   8

Insurance Proceeds

   8

Insured Claims

   9

Insurer

   9

Intercompany Accounts

   9

Joint Action

   25

Joint Defense Agreement

   36

Joint Insurance Arrangements

   9

Joint Litigation Matters

   9

Known

   9

Leased Real Property

   9

Liability

   9


 

v



--------------------------------------------------------------------------------

License Agreements

   23

Livak License Agreement

   23

Master Purchase Agreement

   23

Named Party

   26

NASDAQ

   17

Net-Tax Basis

   44

New Celera Plans

   10

Non-Permitted Marks

   23

Non-Qualified Plans

   31

Notice of Redemption

   10

NYSE

   17

Operating Agreement

   23

Other Action

   26

Out Licenses

   24

Owned Real Property

   10

Partial Assignment

   13

Patents

   10

Pending Actions

   25

Pension Plan

   30

Performance Unit

   21

Person

   10

Persons

   10

Prime Rate

   10

Privileged Information

   10

Real Property Leases

   10

Redemption

   2

Redemption Date

   10

Registration Statement

   11

Released Parties

   39

Representative

   11

Restated Certificate

   1

Retiree Health Plan

   31

Scheduled Liabilities

   11

SEC

   11

Securities Act

   11

Senior Party Representative

   47

Separation

   1

Separation Documents

   11

Separation Information

   7

Shared Assets

   15

Shared Contract

   13

Shared Contracts

   13

Skadden

   22

Subsidiary

   11

Tax

   11

Tax Matters Agreement

   34

Tax Opinion

   22

Taxes

   11

Team Leader

   46

Trademarks

   11

Trading Day

   12

Transaction Liabilities

   41

Transactions

   2

Transition Services Agreement

   23

Transition Team

   46

UK Sharesave Plan

   30


 

vi



--------------------------------------------------------------------------------

SEPARATION AGREEMENT

SEPARATION AGREEMENT (“Agreement”), dated as of May 8, 2008, by and between
Applera Corporation, a Delaware corporation (“Applera”), and Celera Corporation,
a Delaware corporation and wholly owned subsidiary of Applera (“Celera”).

W I T N E S S E T H:

WHEREAS, Applera conducts its business through two business segments – the
Applied Biosystems Group (as defined herein), which primarily serves the life
science industry, research community and other markets, including human identity
testing, biosecurity, and quality and safety testing, by developing and
marketing instrument-based systems, consumables, software, and services (the
“Applied Biosystems Business”), and the Celera Group (as defined herein), which
is primarily a human in vitro diagnostics business that delivers personalized
disease management through a combination of products and services (the “Celera
Business”);

WHEREAS, pursuant to the Restated Certificate of Incorporation of Applera (the
“Restated Certificate”), Applera has outstanding two classes of common stock,
Applera Corporation – Applied Biosystems Group Common Stock, par value $0.01 per
share (the “Applied Biosystems Group Common Stock”), which is intended to
reflect the performance of the Applied Biosystems Group, and Applera Corporation
– Celera Group Common Stock, par value $0.01 per share (the “Celera Group Common
Stock”), which is intended to reflect the performance of the Celera Group;

WHEREAS, Article IV, Section 2.4(d) of the Restated Certificate permits the
Board, at any time at which all of the assets and liabilities attributed by the
Board to the Celera Group (and no other assets or liabilities of Applera or any
subsidiary thereof) are held directly or indirectly by a wholly owned Subsidiary
of Applera, to redeem all of the outstanding shares of Celera Group Common
Stock, in exchange for all of the shares of common stock of such wholly owned
Subsidiary to be outstanding immediately following such exchange of shares;

WHEREAS, the board of directors of Applera (the “Board”) has determined that it
is advisable and in the best interests of Applera and its stockholders to
separate the Celera Group from Applera (the “Separation”), pursuant to the terms
and subject to the conditions set forth in this Agreement, so that, following
completion of the Separation, the Celera Business will be conducted by Celera as
a separate, independent, publicly-traded company;

WHEREAS, the Celera Group and the Applied Biosystems Group have been engaged in
the process of determining the appropriate basis of the Separation for more than
eight months and each believes that the transactions contemplated by this
Agreement provide a reasonable basis for the Separation;

WHEREAS, Applera and the Board intend that all of the assets and liabilities of
Applera and its subsidiaries attributed by the Board to the Celera Group (and no
other assets or liabilities of Applera or any subsidiary thereof) will be held
by Celera or one of the wholly owned Celera Subsidiaries (as defined herein) at
or prior to the time the Separation is consummated;



--------------------------------------------------------------------------------

WHEREAS, to effect the Separation, (i) all of the assets attributed by the Board
to the Celera Group will be conveyed, licensed, assigned or otherwise
transferred to Celera or one or more of the wholly owned Celera Subsidiaries,
(ii) all liabilities of the Celera Group will be assumed by, or will otherwise
become the obligation or responsibility of, or the subject of any indemnity by,
Celera or one or more of the wholly owned Celera Subsidiaries, in each case,
prior to the consummation of the Redemption (as defined herein), and (iii) each
then issued and outstanding share of Celera Group Common Stock will be redeemed
by Applera in exchange for one share of common stock, par value $0.01 per share,
of Celera (the “Celera Common Stock”), in accordance with Article IV,
Section 2.4(d) of the Restated Certificate (the “Redemption”);

WHEREAS, the Board has received the opinion of Morgan Stanley, financial advisor
to the Board, that, as of the date hereof, the Redemption is fair from a
financial point of view to the stockholders of Applera (the “Fairness Opinion”);

WHEREAS, the Board has, based in part on the Fairness Opinion, and subject to
the terms and conditions set forth herein, (i) determined that the Separation,
the Redemption and the other transactions contemplated hereby (collectively, the
“Transactions”) are advisable and in the best interests of Applera and its
stockholders, and (ii) approved this Agreement and the Transactions contemplated
hereby; and

WHEREAS, the parties hereto desire to make certain covenants and agreements and
to allocate certain assets, liabilities and obligations in connection with the
Transactions contemplated by this Agreement and to prescribe various conditions
to the Transactions.

NOW, THEREFORE, in furtherance of the foregoing and in consideration of the
mutual promises and undertakings contained herein and in any other document
executed in connection with this Agreement, the parties agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1     General. For the purposes of this Agreement, the following terms
shall have the meanings set forth below:

(a)     “Action” shall mean any claim (whether or not filed), cause of action,
suit, arbitration, or legal inquiry, demand, proceeding or investigation.

(b)     “Affiliate” shall mean, with respect to any specified Person, any other
Person directly or indirectly controlling, controlled by, or under common
control with, such specified Person; provided, however, that for purposes of
this Agreement, from and after the Redemption Date, neither Celera nor any of
the Celera Subsidiaries shall be deemed to be an Affiliate of Applera or any of
the Applied Biosystems Subsidiaries, and neither Applera nor any of the Applied
Biosystems Subsidiaries shall be deemed to be an Affiliate of Celera or any of
the Celera Subsidiaries.

(c)     “Applera Corporate Information” shall mean, (i) with respect to Applera,
all Information relating to the provision of corporate services by Applera, but
only to the

 

2



--------------------------------------------------------------------------------

extent such Information relates to the provision of such services to the Celera
Business, and (ii) with respect to Celera, all corporate-level Information of
Applera, in each case, including any such Information relating to Applera’s
financial, tax, legal, human resources and information technology functions.

(d)     “Applera Employee” shall mean any Person employed by Applera or any of
its Subsidiaries, including non-U.S. employees, other than a Celera Employee.

(e)     “Applera Plans” shall mean each “employee pension benefit plan” (as
defined in Section 3(2) of ERISA), each “employee welfare benefit plan” (as
defined in Section 3(1) of ERISA), and each other plan, arrangement or policy
(written or oral), relating to deferred compensation, bonus, severance, fringe
benefits or other employee benefits, in each case maintained or contributed to
by Applera for the benefit of its employees (including the Celera Employees),
other than the Celera Group Plans.

(f)     “Applicable Law” shall mean, with respect to any Person, all statutes,
laws, ordinances, rules, orders and regulations of any Governmental Authority
applicable to such Person and its business, properties and assets.

(g)     “Applied Biosystems Group” shall mean, as of any date, (i) all Assets
and Liabilities of Applera and its Subsidiaries attributed by the Board to the
Applied Biosystems Group, (ii) all businesses, Assets, properties and
Liabilities transferred to the Applied Biosystems Group from the Celera Group
pursuant to transactions in the ordinary course of business of the Applied
Biosystems Group and the Celera Group or otherwise as the Board may have
directed as permitted by the Restated Certificate and (iii) the interest of
Applera or any of its Subsidiaries in any business or Asset acquired and any
Liabilities assumed by Applera or any of its Subsidiaries outside of the
ordinary course of business and attributed by the Board to the Applied
Biosystems Group, as determined by the Board.

(h)     “Applied Biosystems Group Assets” shall mean (i) all of the right, title
and interest of Applera and its Subsidiaries in all Assets held by them other
than the Celera Group Assets, (ii) the rights to Shared Assets and Shared
Contracts, if any, as provided in Article II hereof, (iii) all other Assets of
Applera and any Subsidiaries of Applera to the extent specifically attributed by
the Board to or retained by the Applied Biosystems Group pursuant to this
Agreement or any other Separation Document, (iv) all rights of Applera under the
Separation Documents, and (v) any additional Assets set forth on Section 1.1(h)
of the Disclosure Letter.

(i)     “Applied Biosystems Group Liabilities” shall mean (i) all Liabilities of
Applera or any of the Subsidiaries of Applera, including the Liabilities of
Applera under the Separation Documents, in each case, other than the Celera
Group Liabilities, and (ii) all Liabilities set forth on Section 1.1(i) of the
Disclosure Letter.

(j)     “Applied Biosystems Group Option” shall mean each option to purchase
shares of Applied Biosystems Group Common Stock granted under (i) The
Perkin-Elmer Corporation 1997 Stock Incentive Plan; (ii) The Perkin-Elmer
Corporation 1998 Stock Incentive Plan; and (iii) the Applera Corporation/Applied
Biosystems Group Amended and Restated 1999 Stock Incentive Plan.

 

3



--------------------------------------------------------------------------------

(k)     “Applied Biosystems Subsidiary” shall mean, (i) for periods prior to the
Redemption, any Subsidiary of Applera that holds primarily Applied Biosystems
Group Assets and/or Applied Biosystems Group Liabilities or is otherwise
attributable to the Applied Biosystems Group and (ii) for periods following the
Redemption, any direct or indirect Subsidiary of Applera.

(l)     “Asset” shall mean any and all assets, properties and rights, wherever
located, whether real, personal or mixed, tangible or intangible, including the
following (in each case, whether or not recorded or reflected or required to be
recorded or reflected on the books and records or financial statements of any
Person): (i) notes and accounts and notes receivable (whether current or
non-current); (ii) certificates of deposit, banker’s acceptances, stock
(including the capital stock or other equity securities in any Subsidiary),
debentures, bonds, notes, evidences of indebtedness, certificates of interest or
participation in profit-sharing agreements, collateral-trust certificates,
preorganization certificates or subscriptions, transferable shares, investment
contracts, letters of credit and performance and surety bonds, voting-trust
certificates, puts, calls, straddles, options and other securities of any kind,
and all loans, advances or other extensions of credit or capital contributions
to any other Person; (iii) intangible property rights, inventions, discoveries,
know-how, Patents, trade secrets, proprietary or confidential information,
registered and unregistered trademarks, service marks, service names, trade
styles and trade names and domain names and associated goodwill; statutory,
common law and registered copyrights; database rights, semiconductor chip
protection rights and any other intellectual property rights recognized in any
jurisdiction throughout the world; applications for any of the foregoing, rights
to use the foregoing and other rights in, to and under the foregoing;
(iv) rights under leases (including Real Property Leases), contracts, licenses,
permits, distribution arrangements, sales and purchase agreements, joint
operating agreements, other agreements and business arrangements; (v) Owned Real
Property; (vi) Leased Real Property, fixtures, trade fixtures, machinery,
equipment (including oil and gas, transportation and office equipment), tools,
dies and furniture; (vii) office supplies, production supplies, spare parts,
other miscellaneous supplies and other tangible property of any kind, including
all antennas, apparatus, cables, electrical devices, fixtures, equipment,
furniture, office equipment, broadcast towers, motor vehicles and other
transportation equipment, special and general tools, test devices, transmitters
and other tangible personal property; (viii) computers and other data processing
equipment and software; (ix) raw materials, work-in-process, finished goods,
consigned goods and other inventories; (x) prepayments or prepaid expenses;
(xi) claims, causes of action, rights under express or implied warranties,
rights of recovery and rights of set-off of any kind; (xii) the right to receive
mail, payments on accounts receivable and other communications; (xiii) lists of
customers, records pertaining to customers and accounts, personnel records,
lists and records pertaining to customers, suppliers and agents, and all
accounting and other books, records, ledgers, files and business records of
every kind (whether in paper, microfilm, computer tape or disc, magnetic tape or
any other form); (xiv) advertising materials and other printed or written
materials; (xv) goodwill as a going concern and other intangible properties;
(xvi) employee Contracts, including any rights thereunder to restrict an
employee from competing in certain respects; and (xvii) licenses and
authorizations issued by any Governmental Authority. “Assets” shall not include
any Asset relating to Taxes, which shall be governed exclusively by Article VIII
of this Agreement and the Tax Matters Agreement, or any Asset relating to
employee benefit plans, which shall be governed exclusively by Article VI of
this Agreement.

 

4



--------------------------------------------------------------------------------

(m)     “Business Day” shall mean any day other than a Saturday, a Sunday or a
day on which banks in the City of New York are authorized or obligated by law to
close.

(n)     “Celera Class Action” shall mean In re PE Corporation Securities
Litigation, Master File No. 3:00CV705(CFD), D. Conn., filed August 20, 2001.

(o)     “Celera Employee” shall mean any Person employed by Applera or one of
its Subsidiaries, or former employee of either of them, and engaged primarily in
the conduct of the Celera Business.

(p)     “Celera Equity Incentive Plan” shall mean the Celera Corporation Stock
Incentive Plan.

(q)     “Celera Group” shall mean, as of any date (i) all Assets and Liabilities
of Applera and its Subsidiaries attributed by the Board to the Celera Group,
(ii) all businesses, Assets, properties and Liabilities transferred to the
Celera Group from the Applied Biosystems Group pursuant to transactions in the
ordinary course of business of the Celera Group and the Applied Biosystems Group
or otherwise as the Board may have directed as permitted by the Restated
Certificate and (iii) the interest of Applera or any of its Subsidiaries in any
business or Asset acquired and any Liabilities assumed by Applera or any of its
Subsidiaries outside of the ordinary course of business and attributed by the
Board to the Celera Group, as determined by the Board.

(r)     “Celera Group Assets” shall mean all of the following Assets of Applera
and its Subsidiaries: (i) all Assets of the Celera Group under clauses (i),
(ii), (iii), (iv) or (v) of Article IV, Section 2.6(f) of the Restated
Certificate; (ii) to the extent not included in other clauses of this
definition, all Assets attributed by the Board or transferred after the date
hereof and prior to the Redemption, to the Celera Group under Article IV,
Section 2.6(f) of the Restated Certificate; (iii) to the extent not included in
other clauses of this definition, any Asset arising after the Redemption that
would have been attributed by the Board or transferred to the Celera Group in
accordance with Article IV, Section 2.6(f) of the Restated Certificate had such
Asset arisen prior to the Redemption, with such changes to the Assets described
in the clauses of this definition (including additions and subtractions) as are
contemplated by this Agreement or otherwise shall have occurred or shall occur
in the ordinary course of the business of the Celera Group after the date
hereof; (iv) the rights to Shared Assets and Shared Contracts, if any, as
provided in Article II hereof; (v) all other Assets of Applera and any
Subsidiaries of Applera to the extent specifically assigned to or retained by
the Celera Group pursuant to this Agreement or any other Separation Document,
(vi) all rights of Celera under the Separation Documents; and (vii) the Assets
set forth on Section 1.1(r) of the Disclosure Letter. Notwithstanding the
foregoing, the Celera Group Assets shall not include the Assets set forth on
Section 1.1(h) of the Disclosure Letter.

(s)     “Celera Group Liabilities” shall mean all of the following Liabilities
of Applera and its Subsidiaries: (i) Liabilities of the Celera Group under
clauses (i), (ii) or (v) of Article IV, Section 2.6(f) of the Restated
Certificate, including, without limitation, the Scheduled Liabilities; (ii) to
the extent not included in other clauses of this definition, all Liabilities
attributed by the Board, after the date hereof and prior to the Redemption, to
the Celera Group pursuant to action of the Board under Article IV,
Section 2.6(f) of the Restated Certificate; (iii) to the extent

 

5



--------------------------------------------------------------------------------

not included in the other clauses of this definition, any Liability arising
after the Redemption that would have been attributed by the Board or transferred
to the Celera Group in accordance with Article IV, Section 2.6(f) of the
Restated Certificate had such Liability arisen prior to the Redemption; (iv) all
Liabilities for which Celera has agreed to indemnify Applera pursuant to this
Agreement or the other Separation Documents; and (v) the Liabilities set forth
on Section 1.1(s) of the Disclosure Letter; with such changes to the Liabilities
described in the clauses of this definition (including additions and
subtractions) as are contemplated by this Agreement or otherwise shall have
occurred or shall occur in the ordinary course of the business of the Celera
Group after the date hereof. Notwithstanding the foregoing, the Celera Group
Liabilities shall not include (i) any Liability attributed by the Board to the
Applied Biosystems Group, (ii) any Liability, including third-party fees and
expenses, allocated to Applera by this Agreement or the other Separation
Documents, (iii) all Liabilities for which Applera has agreed to indemnify
Celera pursuant to this Agreement or the other Separation Documents, or (iv) any
indebtedness for borrowed money of Applera or any of the Applera Subsidiaries to
a third party (collectively, the “Excluded Liabilities”).

(t)     “Celera Group Option” shall mean each option to purchase shares of
Celera Group Common Stock granted under (i) The Perkin-Elmer Corporation 1996
Stock Incentive Plan; (ii) The Perkin-Elmer Corporation 1997 Stock Incentive
Plan; (iii) The Perkin-Elmer Corporation 1998 Stock Incentive Plan; (iv) the
Applera Corporation/Celera Group Amended and Restated 1999 Stock Incentive Plan;
(v) the Axys Pharmaceuticals, Inc. 1989 Stock Plan; (vi) the Axys
Pharmaceuticals, Inc. 1997 Equity Incentive Plan; and (vii) the Axys
Pharmaceuticals, Inc. 1997 Non-Officer Equity Incentive Plan.

(u)     “Celera Group Plans” shall mean each “employee pension benefit plan” (as
defined in Section 3(2) of the ERISA), each “employee welfare benefit plan” (as
defined in Section 3(1) of ERISA), and each other plan, arrangement or policy
(written or oral), for the benefit of more than one individual, relating to
deferred compensation, bonus, severance, fringe benefits or other employee
benefits, in each case maintained or contributed to by Applera or any of its
Subsidiaries, exclusively for the benefit of the Celera Employees.

(v)     “Celera Group RSU” shall mean each restricted stock unit of Applera
evidencing the right to receive shares of Celera Group Common Stock granted
under the Applera Corporation/Celera Group Amended and Restated 1999 Stock
Incentive Plan.

(w)     “Celera Subsidiary” shall mean (i) for periods prior to the Redemption,
any Subsidiary of Applera that holds primarily Celera Group Assets and/or Celera
Group Liabilities or is otherwise attributable to the Celera Group and (ii) for
periods following the Redemption, any direct or indirect Subsidiary of Celera.

(x)     “Code” shall mean the Internal Revenue Code of 1986, as amended, and the
rules and regulations promulgated thereunder.

(y)     “Confidential Information” shall mean, (i) Information relating to
either Group’s operations, Assets, or Liabilities Known solely by one Group or
by both Groups, (ii) Applera Corporate Information, (iii) Information relating
to the Separation, including the Separation Documents, the Registration
Statement, the discussions, negotiations, and any of the

 

6



--------------------------------------------------------------------------------

terms, conditions or other facts with respect to any of the foregoing
(collectively, the “Separation Information”), or (iv) with respect to either
Group, Information that is the subject of a confidentiality agreement or other
non-disclosure arrangement with a third party, but which agreement or
arrangement will be allocated to the other Group pursuant to the transactions
contemplated hereby, in each case, whether obtained before or after the date
hereof, and all analyses, compilations or other materials prepared by either
Group or its Representatives which contain or are based, in whole or in part, on
such Information. Except as may otherwise be provided in a confidentiality
agreement or other non-disclosure arrangement with a third party covering any
Information, “Confidential Information” shall not include Information that
(x) is or becomes generally available to the public other than in violation of
Section 9.6 hereof, (y) is independently developed by either Group after the
Redemption Date without reference to Confidential Information of the other Group
or (z) becomes available to either Group or any of its employees, Affiliates or
Representatives on a nonconfidential basis from a source other than the other
Group or its employees, Affiliates or Representatives, provided that such source
is not known by the Group to which such Information becomes available, or its
employees, Affiliates or Representatives, as the case may be, to be subject to a
confidentiality agreement or other obligation of confidentiality to the other
Group or any other Person with respect to any of such Information.

(z)     “Consent” shall mean any consent, authorization or approval of, or
filing with, or notification to any Governmental Authority or any other Person
that the parties determine is necessary or appropriate to consummate the
transactions contemplated by this Agreement or the other Separation Documents.

(aa)     “Contract” shall mean any contract, agreement, lease, license, sales
order, purchase order, instrument, undertaking or other commitment, written or
oral.

(bb)     “Disclosure Letter” shall mean the letter to be delivered by Applera to
Celera prior to the Redemption Date, as the same may be amended or supplemented
from time to time.

(cc)     “Employee Arrangements” shall mean all employment or consulting
agreements or arrangements, all severance or change in control agreements or
arrangements and all other agreements or arrangements with respect to the
employment or termination of employment of any Celera Employee, including
officers who are Celera Employees.

(dd)     “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as amended.

(ee)     “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, together with the rules and regulations promulgated thereunder.

(ff)     “Governmental Authority” shall mean any foreign, federal, state or
local government, court, agency or commission or other governmental or
regulatory body or authority.

(gg)     “Group” shall mean the Applied Biosystems Group or the Celera Group, as
the case may be, and “Groups” shall mean both of the Applied Biosystems Group
and the Celera Group.

 

7



--------------------------------------------------------------------------------

(hh)     “Holder Determination Date” shall mean the close of business on May 8,
2008, the date for determining holders of the Celera Group Common Stock entitled
to receive the Notice of Redemption.

(ii)     “Indemnifiable Losses” shall mean, with respect to any claim by an
Indemnified Party for indemnification under this Agreement, any and all damages,
losses, deficiencies, Liabilities, obligations, penalties, judgments,
settlements, claims, payments, fines, fees, interest, costs and expenses
(including, without limitation, the reasonable costs and expenses incurred in
connection with any and all Actions, assessments, judgments, settlements and
compromises relating thereto and the reasonable costs and expenses of
attorneys’, accountants’, consultants’ and other professionals’ fees and
expenses incurred in the investigation or defense thereof or the enforcement of
rights thereunder).

(jj)     “Indemnified Party” shall mean any Person entitled to indemnification
from an Indemnifying Party pursuant to the provisions of this Agreement.

(kk)     “Indemnifying Party” shall mean any party hereto from which any
Indemnified Party is seeking indemnification pursuant to the provisions of this
Agreement.

(ll)     “Information” shall mean studies, reports, records, books, Contracts,
instruments, surveys, discoveries, ideas, concepts, know-how, trade secrets,
techniques, designs, specifications, drawings, blueprints, diagrams, models,
prototypes, samples, flow charts, data, computer data, disks, diskettes, tapes,
computer programs or other software, marketing plans, customer names,
communications by or to attorneys (including attorney-client privileged
communications), memos and other materials prepared by attorneys or under their
direction (including attorney work product), and other technical, financial,
employee or business data, whether or not patentable or copyrightable, in
written, oral, electronic or other tangible or intangible forms, stored in any
medium.

(mm)     “Insurance Administration” shall mean, with respect to each Joint
Insurance Arrangement, (i) the accounting for premiums, retrospectively rated
premiums, defense costs, indemnity payments, deductibles and retentions, as
appropriate under the terms and conditions of each of the Joint Insurance
Arrangements, (ii) the reporting to Insurers of any losses or claims that may
cause the per occurrence, per claim or aggregate limits of any Joint Insurance
Arrangement to be exceeded and (iii) the processing of claims made under the
Joint Insurance Arrangements, including, without limitation, the reporting of
claims to the Insurers’ management and defense of claims and providing for
appropriate releases upon settlement of claims.

(nn)     “Insurance Arrangements” shall mean insurance policies and insurance
Contracts of any kind, including, without limitation, primary and excess
policies, commercial general liability policies, automobile policies, product
liability policies, directors’ and officers’ liability policies, fiduciary
liability policies, workers’ compensation policies, and self-insurance programs
and captive insurance company arrangements, together with the rights, benefits
and privileges thereunder.

(oo)     “Insurance Proceeds” shall mean those monies received by an insured
from an Insurer or paid by an Insurer on behalf of an insured, in either case
net of any

 

8



--------------------------------------------------------------------------------

applicable premium adjustment, retrospectively rated premium, deductible,
retention or cost of reserve paid or held by or for the benefit of such insured.

(pp)     “Insured Claims” shall mean those Liabilities which, individually or in
the aggregate, are covered within the terms and conditions of any of the Joint
Insurance Arrangements, whether or not subject to deductibles, co-insurance,
uncollectability or retrospectively rated premium adjustments.

(qq)     “Insurer” shall mean a third-party insurance carrier.

(rr)     “Intercompany Accounts” shall mean intercompany receivables, payables
and other balances (including intercompany cash management balances) in
existence immediately prior to the Redemption Date between the Applied
Biosystems Group and the Celera Group.

(ss)     “Joint Insurance Arrangements” shall mean the Insurance Arrangements of
Applera existing at the Redemption Date and/or prior thereto that are owned or
maintained by or on behalf of Applera and that relate to both (a) the Applied
Biosystems Group and/or any of the Applied Biosystems Group Assets or Applied
Biosystems Group Liabilities and (b) the Celera Group and/or any of the Celera
Group Assets or Celera Group Liabilities.

(tt)     “Joint Litigation Matters” shall mean actual, threatened or future
Actions that have been or may be asserted against, or otherwise adversely
affect, both (i) Applera or an Applied Biosystems Subsidiary and (ii) Celera or
a Celera Subsidiary.

(uu)     “Known” shall mean actual knowledge, as well as Information in a
party’s possession in written, electronic or other tangible or intangible forms,
stored in any medium.

(vv)     “Leased Real Property” shall mean all leasehold or subleasehold estates
and other rights to use or occupy any land, buildings, structures, improvements,
fixtures or other interest in real property.

(ww)     “Liability” shall mean, with respect to any Person, any and all losses,
claims, charges, debts, demands, Actions, damages, obligations, payments, costs
and expenses, sums of money, bonds, indemnities and similar obligations,
covenants, contracts, controversies, agreements, promises, omissions,
guarantees, make whole agreements and similar obligations, and other
liabilities, including all contractual obligations, whether absolute or
contingent, inchoate or otherwise, matured or unmatured, liquidated or
unliquidated, accrued or unaccrued, known or unknown, whenever arising, and
including those arising under any law, rule, regulation, Action, threatened or
contemplated Action (including the costs and expenses of demands, assessments,
judgments, settlements and compromises relating thereto and attorneys’ fees and
any and all costs and expenses, whatsoever reasonably incurred in investigating,
preparing or defending against any such Actions or threatened or contemplated
Actions), order or consent decree of any Governmental Authority or any award of
any arbitrator or mediator of any kind, and those arising under any contract,
commitment or undertaking, including those arising under this Agreement or any
of the other Separation Documents, in each case, whether or not recorded or
reflected or required to be recorded or reflected on the books and records or
financial statements of any Person.

 

9



--------------------------------------------------------------------------------

“Liability” shall not include any Liability relating to Taxes, which shall be
governed exclusively by Article VIII of this Agreement and the Tax Matters
Agreement or any Liability relating to employee benefit plans, which shall be
governed exclusively by Article VI of this Agreement.

(xx)     “New Celera Plans” shall mean each “employee pension benefit plan” (as
defined in Section 3(2) of ERISA), each “employee welfare benefit plan” (as
defined in Section 3(1) of ERISA), and each other plan, arrangement or policy
(written or oral), relating to deferred compensation, bonus, severance, fringe
benefit or other employee benefits, similar in nature to the Applera Plans, and
established by Celera or a Celera Subsidiary to provide benefits to Celera
Employees and Applera Transferred Employees after the Redemption, but excluding
any Celera Group Plan.

(yy)     “Notice of Redemption” shall mean the Notice of Redemption to be sent
to holders of Celera Group Common Stock pursuant to, and meeting the
requirements of, Article IV, Section 2.4(f)(vi) of the Restated Certificate in
connection with the Redemption.

(zz)     “Owned Real Property” means all land, together with all buildings,
structures, improvements and fixtures located thereon, and all easements and
other rights and interests appurtenant thereto, that is owned.

(aaa)     “Patents” shall mean all U.S. and foreign patents, patent
applications, patent disclosures and all related divisions, continuations,
continuations-in-part, reissues, substitutions and any extensions thereof.

(bbb)     “Person” or “Persons” shall mean and include any individual,
partnership, joint venture, corporation, association, joint stock company,
limited liability company, trust, unincorporated organization or similar entity
and any Governmental Authority.

(ccc)     “Prime Rate” shall mean the rate which Bank of America, N.A. (or any
successor thereto or other major money center commercial bank agreed to by the
parties hereto) announces from time to time as its prime lending rate, as in
effect on the relevant payment date.

(ddd)     “Privileged Information” shall mean Confidential Information that is
or may be protected from disclosure pursuant to the attorney-client privilege,
the work-product doctrine or other applicable privileges.

(eee)     “Real Property Leases” shall mean all leases, subleases, concessions
and other agreements (written or oral) pursuant to which any Leased Real
Property is held, including the right to all security deposits and other amounts
and instruments deposited thereunder.

(fff)     “Redemption Date” shall mean 12:01 a.m. on July 1, 2008 if the SEC
declares the Registration Statement effective on or prior to June 15, 2008;
provided, however, that if the Registration Statement is not declared effective
by the SEC on or prior to June 15, 2008, then the Redemption Date shall be at
12:01 a.m. on the first Business Day of the calendar month next succeeding the
month in which the SEC has declared effective the Registration Statement on or
prior to the 15th day of that month.

 

10



--------------------------------------------------------------------------------

(ggg)     “Registration Statement” shall mean the Registration Statement on Form
S-1 filed by Celera with the SEC, including any and all amendments thereto and
supplements thereof, with respect to the shares of Celera Common Stock to be
issued in the Redemption in exchange for shares of Celera Group Common Stock and
shares of Celera Common Stock to be issued pursuant to the Celera Equity
Incentive Plan.

(hhh)     “Representative” shall mean, with respect to any Person, any of such
Person’s directors, officers, employees, agents, consultants, advisors,
accountants, and attorneys.

(iii)     “Scheduled Liabilities” shall mean the Liabilities set forth in
Section 1.1(iii) of the Disclosure Letter.

(jjj)     “SEC” shall mean the United States Securities and Exchange Commission.

(kkk)     “Securities Act” shall mean the Securities Act of 1933, as amended,
and the rules and regulations promulgated thereunder.

(lll)     “Separation Documents” shall mean this Agreement, the Tax Matters
Agreement, the Transition Services Agreement, the License Agreements, the
Operating Agreement, the Master Purchase Agreement, the Joint Defense Agreement
and the other documents, schedules, exhibits and appendices attached hereto or
thereto or delivered pursuant hereto or thereto, including, without limitation,
the Disclosure Letter, the deeds, bills of sale, assignment agreements,
undertakings, lease assignments and assumptions, intellectual property
assignments, leases, subleases and sub-subleases, and the supplemental and other
agreements and instruments relative thereto.

(mmm)     “Subsidiary” shall mean, with respect to any Person, (i) any
partnership of which such Person or any of its Subsidiaries is a general partner
or (ii) any other entity in which such Person or any of its Subsidiaries owns or
has the power to vote more than 50% of the equity interests in such entity
having general voting power to participate in the election of the governing body
of such entity

(nnn)     “Tax” or “Taxes” shall mean all taxes, charges, fees, imposts, levies
or other assessments, including, without limitation, all net income, gross
receipts, capital, sales, use, ad valorem, value added, transfer, franchise,
profits, inventory, capital stock, license, withholding, payroll, employment,
social security, unemployment, excise, severance, stamp, occupation, property
and estimated taxes, customs duties, fees, assessments and charges of any kind
whatsoever, together with any interest and any penalties, fines, additions to
tax or additional amounts imposed by any taxing authority (domestic or foreign)
and shall include any transferee liability in respect of Taxes.

(ooo)     “Trademarks” shall mean all registered and unregistered trademarks,
service marks, service names, trade styles and trade names (including, without
limitation, trade dress and other names, marks and slogans) and all associated
goodwill and all applications for any of the foregoing, together with all rights
to use any of the foregoing.

 

11



--------------------------------------------------------------------------------

(ppp)     “Trading Day” shall mean each weekday other than any day on which
Celera Group Common Stock is not traded on any national securities exchange or
listed on NASDAQ or in the over-the-counter market.

ARTICLE II

ACTIONS TO BE TAKEN PRIOR TO THE REDEMPTION

Section 2.1     Business Separation.

(a)     On or prior to the Redemption Date, Applera and Celera shall take or
cause to be taken all actions necessary to cause the transfer, assignment,
delivery, license or other transfer or conveyance to Celera or one or more
wholly owned Subsidiaries of Celera designated by Celera of: (i) all of the
capital stock or other equity interests of each Celera Subsidiary and all other
capital stock or other equity interests representing investments in other
entities which investments constitute Celera Group Assets (including those
Subsidiaries and equity investments set forth on Section 2.1(a)(i) of the
Disclosure Letter), provided that, any Applied Biosystems Group Assets or
Applied Biosystems Group Liabilities held by any such Celera Subsidiary shall be
transferred from such Celera Subsidiary to Applera or an Applied Biosystems
Subsidiary designated by Applera prior to such transfer to Celera or a wholly
owned Celera Subsidiary; and (ii) all right, title and interest in and to the
Celera Group Assets held by Applera or an Applied Biosystems Subsidiary that are
not transferred as a result of the transfer of the capital stock and equity
interests pursuant to clause (i) above, including, without limitation, (A) the
Contracts set forth on Section 2.1(a)(ii)(A) of the Disclosure Letter and
(B) the intellectual property rights set forth on Section 2.1(a)(ii)(B) of the
Disclosure Letter, including any and all legal actions and rights and remedies
at law or in equity, including the right to sue for, collect and retain all
damages, profits, proceeds, and all other remedies for past infringements,
misappropriations, or other violations of intellectual property rights. On or
prior to the Redemption Date, Applera and Celera shall take or cause to be taken
all actions necessary to cause the assumption by Celera or one or more wholly
owned Celera Subsidiaries designated by Celera of all Celera Group Liabilities
that are not transferred as a result of the transfer of the capital stock or
other equity interests pursuant to clause (i) above. Celera shall, or shall
cause one or more of the wholly owned Celera Subsidiaries to assume, or cause to
be assumed, and thereafter timely pay, perform and discharge, or cause to be
paid, performed and discharged, all of the Celera Group Liabilities. Applera
shall, or shall cause one or more of the wholly owned Applied Biosystems
Subsidiaries to assume, or cause to be assumed, and thereafter timely pay,
perform and discharge, or cause to be paid, performed and discharged, all of the
Excluded Liabilities.

(b)     The separation of the Celera Group Assets and Celera Group Liabilities
from Applera, as contemplated by this Agreement, shall be effected in a manner
that does not unreasonably disrupt either the Applied Biosystems Business or the
Celera Business. Notwithstanding the foregoing, Applera and Celera agree, and
agree to cause their respective Subsidiaries, to use commercially reasonable
efforts to obtain, before the Redemption Date, any Consents.

(c)     Prior to the Redemption, Applera and Celera will use commercially
reasonable efforts to amend, in form and substance reasonably satisfactory to
Applera, all

 

12



--------------------------------------------------------------------------------

contractual arrangements between or among Applera, any of its Subsidiaries and
any other Person (other than the Separation Documents) that either (i) relate to
the Applied Biosystems Business but relate primarily to the Celera Business or
(ii) relate solely to the Celera Business, but, by their terms, contain
provisions applicable to Applera or any Applied Biosystems Subsidiary, so that,
after the Redemption Date, such contractual arrangements (x) will relate solely
to the Celera Business and (y) will eliminate any provisions applicable to
Applera or any Applied Biosystems Subsidiary and, in either event, will inure to
the benefit of Celera or a Celera Subsidiary on substantially the same economic
terms as such arrangements exist as of the date hereof, but retain any benefits
or rights (and related obligations) relating to Applera or the Applied
Biosystems Subsidiaries that Applera desires to retain. Prior to the Redemption
Date, Applera and Celera will use commercially reasonable efforts to amend, in
form and substance reasonably satisfactory to Applera, all contractual
arrangements between or among Applera, any of its Subsidiaries and any other
Person (other than the Separation Documents) that either (i) relate to the
Celera Business but relate primarily to the Applied Biosystems Business or
(ii) relate solely to the Applied Biosystems Business, but, by their terms,
contain provisions applicable to Celera or any Celera Subsidiary, so that, after
the Redemption Date, such contractual arrangements (x) will relate solely to the
Applied Biosystems Business and (y) will eliminate any provisions applicable to
Celera or any Celera Subsidiary and, in either event, will inure to the benefit
of Applera or an Applied Biosystems Subsidiary on substantially the same
economic terms as such arrangements exist as of the date hereof, but retain any
benefits or rights (and related obligations) relating to Celera or the Celera
Subsidiaries that Celera desires to retain. If, in any case, such amendment
cannot be obtained, or if Applera or Celera conclude that it is not practicable
or feasible to obtain such an amendment, or if an attempted amendment thereof
would be ineffective or would adversely affect the rights of Applera or Celera
thereunder, Applera and Celera will cooperate in negotiating a mutually
agreeable arrangement (each such Contract, a “Shared Contract” and,
collectively, the “Shared Contracts”) with respect to such contractual
arrangements to the extent legally permissible, under which Applera or Celera,
as applicable, will obtain the benefits and assume or be responsible for the
obligations thereunder.

(d)     With respect to any contractual arrangement between or among Applera or
any of its Subsidiaries and any other Person (other than the Separation
Documents) that is not subject to Section 2.1(c), but which either relates to
both the Applied Biosystems Business and the Celera Business or relates solely
to the Applied Biosystems Business or the Celera Business, but, by its terms,
contain provisions applicable to the other Group, which provisions such other
Group desires to continue following the Redemption, then Applera and Celera
shall, and shall cause the Applied Biosystems Subsidiaries and Celera
Subsidiaries, as applicable, to either (i) amend the contractual arrangement so
that, following the Redemption, both Applera and Celera, and their respective
Subsidiaries will continue to receive the same benefits thereunder, upon
substantially the same terms as were in effect prior to the Redemption,
(ii) enter into a new contractual arrangement with Celera or Applera, as
applicable (to the extent it was not a party to such contractual arrangement
prior to the Redemption), upon substantially the same terms as were in effect
prior to the Redemption, or (iii) assign to such other Group those rights,
benefits and obligations under the contractual arrangement that relate to such
other Group so that, following the Redemption, such other Group will continue to
receive the same benefits thereunder (and related obligations), upon
substantially the same terms as were in effect prior to the Redemption (a
“Partial Assignment”). If, in any case, such amendment, new contractual
arrangement, or Partial Assignment cannot be obtained or effected, or if Applera
or Celera conclude that it is not

 

13



--------------------------------------------------------------------------------

practicable or feasible to obtain such an amendment, such new contractual
arrangement, or such Partial Assignment, or if an attempted amendment or Partial
Assignment thereof or attempted establishment of a new contractual arrangement
or Partial Assignment would be ineffective or would adversely affect the rights
of Applera or Celera thereunder, Applera and Celera will cooperate in
negotiating a mutually agreeable Shared Contract to the extent legally
permissible, under which Applera or Celera, as applicable, shall obtain the
benefits and assume or be responsible for the obligations thereunder.

(e)     Except as otherwise specifically set forth herein, the rights and
obligations of the parties with respect to Taxes shall be governed exclusively
by Article VIII of this Agreement and the Tax Matters Agreement. Accordingly,
Taxes shall not be treated as Assets or Liabilities for purposes of, or
otherwise be governed by, this Section 2.1.

Section 2.2     Conveyance and Assumption Agreements. In connection with the
transfer of the Celera Group Assets and the assumption of the Celera Group
Liabilities contemplated by this Article II, Applera and Celera shall execute,
or cause to be executed by the appropriate Applied Biosystems Subsidiary and
Celera Subsidiary, respectively, conveyance and assumption instruments in such
forms as shall be reasonably acceptable to Applera and Celera, including but not
limited to one or more of the following: (i) a duly executed bill of sale;
(ii) a duly executed general assignment and assumption agreement; (iii) a duly
executed assignment of Trademarks; (iv) a duly executed assignment of Patents;
and (v) a duly executed undertaking whereby Applera and/or Celera, as the case
may be, shall assume and agree to perform, pay, or discharge, when due,
Liabilities to be assumed by it.

Section 2.3     Certain Resignations. Except as set forth in Section 2.3 of the
Disclosure Letter, at or prior to the Redemption Date, Applera shall use
commercially reasonable efforts to cause each employee, officer, and director of
Applera and any Applied Biosystems Subsidiary who is an officer or director (or
the equivalent thereof) of Celera or any Celera Subsidiary but will not be an
officer or director of Celera or a Celera Subsidiary after the Redemption to
resign, effective not later than the Redemption, from all boards of directors or
similar governing bodies of Celera or any Celera Subsidiary on which they serve
(and all committees thereof), and from all positions as officers (or the
equivalent thereof) of Celera or any Celera Subsidiary in which they serve.
Except as set forth in Section 2.3 of the Disclosure Letter, Celera will use
commercially reasonable efforts to cause each employee, officer, and director of
Celera and any Celera Subsidiary who is an officer or director (or the
equivalent thereof) of Applera or an Applied Biosystems Subsidiary but will not
be an employee, officer or director of Applera or an Applied Biosystems
Subsidiary after the Redemption to resign, effective not later than the
Redemption, from all boards of directors or similar governing bodies of Applera
or any Applied Biosystems Subsidiary on which they serve (and all committees
thereof), and from all positions as officers (or the equivalent thereof) of
Applera or any Applied Biosystems Subsidiary in which they serve.
Notwithstanding the foregoing, if following the Redemption either Group
determines that any employee, officer or director of the other Group continues
to serve as an officer or director of such Group, but should have resigned from
such position pursuant to this Section 2.3, then each of the parties hereto
shall use their respective commercially reasonable efforts to take, or cause to
be taken, all actions, and to do, or cause to be done, all things reasonably
necessary, proper or advisable to cause such employee, officer or director to
resign from such position as promptly as reasonably practicable.

 

14



--------------------------------------------------------------------------------

Section 2.4     Other Agreements. Each of Applera and Celera shall, prior to the
Redemption, enter into, or cause the appropriate Applied Biosystems Subsidiary
or Celera Subsidiary, as the case may be, to enter into, the other Separation
Documents to which it is a party.

Section 2.5     Transfers Not Effected Prior to the Redemption; Transfers Deemed
Effective as of the Redemption Date.

(a)     Prior to the Redemption Date, Applera and Celera shall use commercially
reasonable efforts to identify all Assets (other than Contracts, which shall be
governed by Section 2.1 hereof) that cannot be separated in a commercially
reasonable manner, and Celera and Applera will enter into appropriate
arrangements regarding such Shared Assets (collectively, the “Shared Assets”),
including the costs related to the use of such Shared Assets.

(b)     Notwithstanding Section 2.5(a) hereof, to the extent that any transfers
of Assets or Liabilities contemplated by this Article II shall not have been
consummated on or prior to the Redemption Date, the parties shall cooperate and
use commercially reasonable efforts to effect the transfer of such Assets and
such Liabilities as promptly following the Redemption Date as shall be
practicable. Nothing herein shall be deemed to require the transfer of any
Assets or the assumption of any Liabilities which by their terms or operation of
law cannot be transferred or assumed until such time as all legal impediments to
such transfer or assumption have been removed; provided, however, that Applera
and Celera shall, and shall cause each of their respective Subsidiaries to, use
reasonable best efforts to obtain any Consents for the transfer of all Assets
and the assumption of all Liabilities contemplated to be transferred or assumed
pursuant to this Article II. In the event that any such transfer of Assets or
assumption of Liabilities has not been consummated, effective on or before the
Redemption Date, the party retaining such Asset or Liability shall thereafter
hold such Asset in trust for the use and benefit of the party entitled thereto
(at the expense of the party entitled thereto) and retain such Liability for the
account of the party by whom such Liability is to be assumed pursuant hereto,
and take such other action as may be reasonably requested by the party to whom
such Asset is to be transferred, or by whom such Liability is to be assumed, as
the case may be, in order to place such party, insofar as reasonably
practicable, in substantially the same position as would have existed had such
Asset or Liability been transferred or assumed as contemplated hereby; provided,
however, notwithstanding the foregoing, the party retaining any Asset due to the
deferral of the transfer of such Asset shall not be obligated, in connection
with the foregoing, to expend any money unless the necessary funds are advanced
by the party entitled to the Asset, other than reasonable out-of-pocket
expenses, attorneys' fees and recording or similar fees, all of which shall be
promptly reimbursed by the party entitled to the Asset. As and when any such
Asset becomes transferable or such Liability can be assumed, such transfer or
assumption shall be effected in accordance with the terms of this Agreement
and/or the applicable Separation Document. Subject to the foregoing and to the
extent permitted by law and to the extent otherwise permissible in light of any
Consent, the parties agree that, as of the Redemption Date (or such earlier time
as any such Asset may have been assigned or Liability assumed), the party to
whom any such Asset is assigned or by whom such Liability is assumed pursuant to
this Section 2.5(b) shall be deemed to have acquired complete and sole
beneficial ownership over all of the Assets, together with all rights, powers
and privileges incident thereto, and shall be deemed to have assumed in
accordance with the terms of this Agreement all of the Liabilities, and all
duties, obligations and responsibilities incident thereto, which such party is
entitled to acquire or required to assume pursuant to the terms of this
Agreement.

 

15



--------------------------------------------------------------------------------

(c)     If subsequent to the Redemption Date, Applera shall either (i) receive
written notice from Celera or (ii) determine that certain specified Assets of
Applera or an Applied Biosystems Subsidiary that properly constitute Celera
Group Assets were not transferred to Celera or a Celera Subsidiary prior to the
Redemption, then, as soon as reasonably practicable thereafter, Applera shall
transfer and deliver, or shall cause the applicable Applied Biosystems
Subsidiary to transfer and deliver, any and all of such Assets to Celera or a
Celera Subsidiary designated by it without the payment by Celera or such Celera
Subsidiary of any consideration therefor. If subsequent to the Redemption Date,
Celera shall either (i) receive written notice from Applera or (ii) determine
that certain specified Assets of Celera or a Celera Subsidiary that do not
properly constitute Celera Group Assets were transferred to or held by Celera or
a Celera Subsidiary prior to the Redemption, then, as soon as reasonably
practicable thereafter, Celera shall transfer and deliver, or shall cause the
applicable Celera Subsidiary to transfer and deliver, any and all of such Assets
to Applera or an Applied Biosystems Subsidiary designated by it without the
payment by Applera or such Applied Biosystems Subsidiary of any consideration
therefor.

(d)     If subsequent to the Redemption Date, Applera or Celera shall either
(i) receive written notice from the other Group or (ii) determine that certain
specified Liabilities of Applera or an Applied Biosystems Subsidiary that
properly constitute Celera Group Liabilities were not assumed by Celera or a
Celera Subsidiary prior to the Redemption, then, as soon as reasonably
practicable thereafter, Applera shall permit, or shall cause the applicable
Applied Biosystems Subsidiary to permit, Celera or a Celera Subsidiary to assume
(and Celera or such Celera Subsidiary as soon as commercially practicable shall
assume) such Liabilities without payment by Applera or any Applied Biosystems
Subsidiary of any consideration for such assumption; provided that, in the event
that Celera or one or more Celera Subsidiaries cannot practicably assume any
such Liabilities, then Celera shall indemnify, defend and hold harmless the
Applera Indemnified Parties from, against and in respect of any and all
Indemnifiable Losses of the Applera Indemnified Parties arising out of, relating
to or resulting from, directly or indirectly, such Liabilities. If subsequent to
the Redemption Date, Applera or Celera shall either (i) receive written notice
from the other Group or (ii) determine that certain specified Liabilities of
Celera or a Celera Subsidiary that do not properly constitute Celera Group
Liabilities were assumed by Celera or a Celera Subsidiary prior to the
Redemption, then, as soon as reasonably practicable thereafter, Celera shall
permit, or shall cause the applicable Celera Subsidiary to permit, Applera or an
Applied Biosystems Subsidiary to assume (and Applera or such Applied Biosystems
Subsidiary as soon as commercially practicable shall assume) such Liabilities
without the payment by Celera or any Celera Subsidiary of any consideration for
such assumption; provided that, in the event that Applera or one or more of the
Applied Biosystems Subsidiaries cannot practicably assume any such Liabilities,
then Applera shall indemnify, defend and hold harmless the Celera Indemnified
Parties from, against and in respect of any and all Indemnifiable Losses of the
Celera Indemnified Parties arising out of, relating to or resulting from,
directly or indirectly, such Liabilities.

(e)     Any disagreement regarding whether or not any Asset or Liability was or
should have been a Celera Group Asset or Celera Group Liability, on the one
hand, or an Applied Biosystems Group Asset or Applied Biosystems Group
Liability, on the other hand, shall be resolved in accordance with the
provisions of Article XIII hereof.

 

16



--------------------------------------------------------------------------------

Section 2.6     Securities Matters.

(a)     Prior to the Redemption Date, Applera and Celera shall use their
respective reasonable best efforts to cause the Registration Statement and any
amendments or supplements thereto to be declared effective under the Securities
Act. Applera and Celera shall also cooperate in preparing and filing with the
SEC, upon Celera's eligibility to do so, and causing to become effective any
registration statements or amendments thereof that are required to reflect the
establishment of, or amendments to, any Celera Equity Incentive Plan or
appropriate in connection with the transactions contemplated by this Agreement
or the other Separation Documents.

(b)     Prior to the Redemption Date, Celera shall prepare and file with the SEC
a registration statement on Form 8-A registering under the Exchange Act the
shares of Celera Common Stock to be issued in the Redemption in exchange for
shares of Celera Group Common Stock and shares of Celera Common Stock to be
issued pursuant to the Celera Equity Incentive Plan (the “Form 8-A”), and shall
take all actions necessary to cause it to become effective prior to the
Redemption Date.

(c)     Prior to the Redemption Date, Celera shall use commercially reasonable
efforts to take all such actions as may be necessary or appropriate under state
securities and blue sky laws of the United States (and any comparable laws under
any foreign jurisdictions) in connection with the transactions contemplated by
this Agreement or the other Separation Documents.

Section 2.7     Listing.

(a)     Prior to the Redemption Date, Celera shall prepare and submit to The
NASDAQ Stock Market LLC (“NASDAQ”) an application for listing on NASDAQ the
shares of Celera Common Stock to be issued in the Redemption in exchange for
shares of Celera Group Common Stock and shares of Celera Common Stock to be
issued pursuant to the Celera Equity Incentive Plan, and shall use its
reasonable best efforts to obtain, prior to the Redemption Date, approval for
the listing of such shares, subject to official notice of issuance.

(b)     Prior to the Redemption Date, Applera shall prepare and submit to the
New York Stock Exchange, Inc. (“NYSE”) amendments to Applera's listing
application with the NYSE to provide for the delisting of the shares of Celera
Group Common Stock, effective as of the Redemption Date.

Section 2.8     Celera Organizational Documents. On or prior to the Redemption
Date, Celera and Applera shall take all actions reasonably necessary to amend
and restate the certificate of incorporation and by-laws of Celera substantially
in the form attached hereto as Exhibits A and B, respectively.

Section 2.9     Intercompany Accounts. Applera, on behalf of itself and each
Applied Biosystems Subsidiary, on the one hand, and Celera, on behalf of itself
and each Celera Subsidiary, on the other hand, shall, to the extent practicable,
prior to the Redemption, settle, cancel or otherwise eliminate all Intercompany
Accounts. To the extent that it is not practicable for Applera and Celera to
settle, cancel or otherwise eliminate all Intercompany Accounts prior to

 

17



--------------------------------------------------------------------------------

the Redemption, then each of Applera and Celera shall, promptly following the
Redemption, settle, cancel or otherwise eliminate all Intercompany Accounts. For
the avoidance of doubt, the provisions of this Section 2.9 shall not apply to
any intercompany receivables, payables or other balances arising under any of
the Separation Documents.

Section 2.10     Kauai Agreement. Prior to the Redemption, Applera and Celera
shall negotiate in good faith to agree upon the form and substance of the Kauai
Agreement (as such term is defined in the Operating Agreement).

ARTICLE III

THE REDEMPTION

Section 3.1     Actions Prior to Redemption.

(a)     Subject to the satisfaction, or to the extent permitted by Applicable
Law, waiver, of the conditions set forth in Article IV hereof, the Board,
consistent with the Restated Certificate and Delaware law, shall establish the
Redemption Date and any necessary or appropriate procedures in connection with
the Redemption.

(b)     Applera shall prepare and mail, at least thirty-five (35) Trading Days,
but not more than forty-five (45) Trading Days, prior to the Redemption Date, to
all holders of Celera Group Common Stock on the Holder Determination Date, the
Notice of Redemption, as required by the Restated Certificate. Applera and
Celera will prepare, and Celera will, to the extent required under Applicable
Law, file with the SEC any such documentation which Applera determines is
necessary or desirable to effectuate the Redemption and Applera and Celera shall
each use their respective reasonable best efforts to obtain all necessary
approvals from the SEC with respect thereto as soon as practicable.

Section 3.2     Rights of Applera Stockholders.

(a)     From and after the Redemption Date, holders of certificates formerly
evidencing shares of Celera Group Common Stock (“Celera Group Stock
Certificates”) shall cease to have any rights as stockholders of Applera, and
until thereafter surrendered for Redemption, each Celera Group Stock Certificate
that, prior to the Redemption Date, evidenced shares of Celera Group Common
Stock, shall be deemed and treated for all purposes to evidence only the right
to receive in the Redemption, a number of shares of Celera Common Stock equal to
the number of shares of Celera Group Common Stock evidenced by such Celera Group
Stock Certificate.

(b)     From and after the Redemption Date, each outstanding stock certificate
that, prior to the Redemption Date, evidenced a number of shares of Applied
Biosystems Group Common Stock shall remain outstanding and be deemed and treated
for all purposes to evidence ownership of the same number of shares of common
stock, par value $0.01 per share, of Applera.

Section 3.3     Exchange Agent. Prior to the Redemption Date, Applera shall
appoint an agent for the holders of Celera Group Common Stock (the “Exchange
Agent”) for the

 

18



--------------------------------------------------------------------------------

purpose of exchanging Celera Group Stock Certificates for the shares of Celera
Common Stock that holders of the Celera Group Stock Certificates shall be
entitled to receive pursuant to the Redemption. Subject to the satisfaction, or
to the extent permitted by Applicable Law, waiver, of the conditions set forth
in Article IV hereof, on or prior to the Redemption Date, Applera will authorize
the book entry transfer by the Exchange Agent, for the benefit of holders of
record of Celera Group Common Stock, of a number of shares of Celera Common
Stock equal to the number of issued and outstanding shares of Celera Group
Common Stock on the Redemption Date, and shall provide all book-entry transfer
authorizations that the Exchange Agent shall require from and after the
Redemption Date, to effect the exchange on behalf of each such holder or
designated transferee or transferees of such holder, of outstanding shares of
Celera Group Common Stock for the appropriate number of shares of Celera Common
Stock.

(a)     Celera and Applera, as the case may be, will provide to the Exchange
Agent any information required in order to complete the Redemption on the basis
specified above.

(b)     Exchange Procedure. Following the Redemption Date, Applera shall send,
or shall cause to be sent, to each holder of record of shares of Celera Group
Common Stock at the close of business on the Business Day prior to the
Redemption Date, a letter of transmittal (which shall specify that delivery
shall be effected, and risk of loss and title to the Celera Group Stock
Certificates shall pass, only upon delivery of the Celera Group Stock
Certificates to the Exchange Agent and shall be in customary form and have such
other customary provisions as Applera reasonably specifies) providing
instructions for use in effecting the surrender of Celera Group Stock
Certificates in exchange for book-entry shares of Celera Common Stock. Upon
surrender of a Celera Group Stock Certificate for cancellation to the Exchange
Agent, together with the letter of transmittal referred to in this
Section 3.3(b) duly executed and completed in accordance with its terms, the
holder of such Celera Group Stock Certificate shall be entitled to receive in
exchange therefor book-entry shares in uncertificated form of Celera Common
Stock equal to the number of shares represented by such surrendered Celera Group
Stock Certificate. In the event of a transfer of ownership of shares of Celera
Group Common Stock which is not registered in the transfer records of Applera,
book-entry transfer representing the Celera Common Stock for which such shares
of Celera Group Common Stock are exchangeable in accordance with Section 3.2(a)
may be made on behalf of a transferee if the Celera Group Stock Certificate
representing such shares of Celera Group Common Stock is presented to the
Exchange Agent accompanied by all documents required to evidence and effect such
transfer and by evidence that any applicable stock transfer Taxes have been paid
by the stockholder. Until surrendered as contemplated by this Section 3.3, each
Celera Group Stock Certificate shall, after the Redemption Date, represent for
all purposes only the right to receive that number of shares of Celera Common
Stock for which the shares of Celera Group Common Stock are exchangeable in
accordance with Section 3.2 hereof.

(c)     Distributions With Respect To Unexchanged Shares. No dividends or other
distributions declared, made or paid after the Redemption Date with respect to
Celera Common Stock with a record date on or after the Redemption Date shall be
paid to the holder of any unsurrendered Celera Group Stock Certificate with
respect to the Celera Common Stock represented thereby until the holder of
record of such Celera Group Stock Certificate shall surrender such Celera Group
Stock Certificate in accordance with this Section 3.3. Subject to the

 

19



--------------------------------------------------------------------------------

effect of Applicable Law, following surrender of any such Celera Group Stock
Certificate, there shall be paid to the record holder of shares of Celera Common
Stock, without interest, (i) promptly after the time of such surrender, the
amount of dividends or other distributions, if any, with a record date on or
after the Redemption Date which theretofore became payable, but which were not
paid by reason of the immediately preceding sentence, with respect to such
Celera Common Stock, and (ii) at the appropriate payment date, the amount of
dividends or other distributions with a record date on or after the Redemption
Date but prior to surrender and a payment date subsequent to surrender payable
with respect to such Celera Common Stock. Dividends or other distributions with
a record date on or after the Redemption Date, but prior to surrender of Celera
Group Stock Certificates by holders thereof payable in respect of Celera Common
Stock held by the Exchange Agent, shall be held in trust, without accruing any
interest thereon, for the benefit of such holders of Celera Group Stock
Certificates.

(d)     No Further Ownership Rights in Celera Group Common Stock. All Celera
Common Stock issued upon the surrender for exchange of Celera Group Stock
Certificates in accordance with the terms hereof shall be deemed to have been
issued at the Redemption Date in full satisfaction of all rights pertaining to
the Celera Group Common Stock represented thereby. From and after the Redemption
Date, there shall be no further registration of transfers thereon of the Celera
Group Common Stock. If, after the Redemption Date, Celera Group Stock
Certificates are presented to Applera or Celera for any reason, they shall be
canceled and exchanged as provided in this Section 3.3.

Section 3.4     Treatment of Celera Group Stock Options and Restricted Stock
Units.

(a)     Stock Options. Each of Applera and Celera shall take all actions
necessary so that each Celera Group Option which is outstanding and unexercised
immediately prior to the Redemption Date shall be assumed as of the Redemption
Date by Celera and deemed to constitute an option to purchase the same number of
shares of Celera Common Stock as was subject to the Celera Group Option being
assumed, at the same exercise price, for the same remaining period and subject
to the same terms and conditions (including those relating to vesting)
applicable to the Celera Group Option being assumed. For purposes of this
Section 3.4(a), each Applera Employee who holds a Celera Group Option after the
Redemption shall be treated, for purposes of the applicable equity plan or
arrangement, as if such Applera Employee were a Celera Employee; provided,
however, that each incentive stock option of Celera held by an Applera Employee
will be converted into a non-qualified stock option on the ninety-first
(91st) day following the Redemption. For purposes of this Section 3.4(a), each
Celera Employee who holds an Applied Biosystems Group Option after the
Redemption shall be treated, for purposes of the applicable equity plan or
arrangement, as if such Celera Employee was an Applera Employee; provided,
however, that each Applied Biosystems Group Option that is an incentive stock
option and held by a Celera Employee will be converted into a non-qualified
stock option on the ninety-first (91st) day following the Redemption.

(b)     Restricted Stock Units. Each of Applera and Celera shall take all
actions necessary so that each Celera Group RSU which is outstanding immediately
prior to the Redemption Date shall be assumed as of the Redemption Date by
Celera and deemed to constitute a restricted stock unit of Celera representing
the right to receive an equal number of shares of

 

20



--------------------------------------------------------------------------------

Celera Common Stock, subject to the same terms and conditions (including those
relating to vesting) applicable to the Celera Group RSU being assumed. For
purposes of this Section 3.4(b), each Applera Employee who holds a Celera Group
RSU after the Redemption shall be treated, for purposes of the applicable equity
plan or arrangement, as if such employee were an employee of Celera or a Celera
Subsidiary. For purposes of this Section 3.4(b), each Celera Employee who holds
a restricted stock unit of the Applied Biosystems Group after the Redemption
shall be treated, for purposes of the applicable equity plan or arrangement, as
if such Celera Employee was an Applera Employee.

(c)     Each of Applera and Celera shall take all actions necessary so that each
performance unit (a “Performance Unit”) granted pursuant to the Applera
Corporation Performance Unit Bonus Plan which is outstanding immediately prior
to the Redemption Date shall be assumed as of the Redemption Date by Celera and
deemed to constitute a Celera Group Liability, subject to the same terms and
conditions (including those relating to vesting and price targets) applicable to
the Performance Unit, granted with respect to the performance of Celera Group
Common Stock, being assumed.

(d)     To facilitate recordkeeping, withholding and other obligations,
including compliance with this Section 3.4 and Section 3.5, Applera and Celera
agree to cooperate and share information following the Redemption in order to
carry out the purposes of Sections 3.4 and 3.5 of this Agreement, including
promptly informing the other party if a holder of options, restricted stock
units or restricted stock terminates employment or otherwise experiences a
change to such holder’s employment status, vests in an award or exercises an
option.

Section 3.5     Treatment of Celera Group Restricted Stock. From and after the
Redemption Date, holders of restricted shares of Celera Group Common Stock shall
cease to have any rights as stockholders of Applera and, until such Celera Group
Stock Certificates are surrendered for transfer or exchange pursuant to
Section 3.3 hereof, each Celera Group Stock Certificate that, prior to the
Redemption Date, evidenced restricted shares of Celera Group Common Stock, shall
be deemed and treated for all purposes to evidence only the right to receive in
the Redemption, a number of restricted shares of Celera Common Stock equal to
the number of restricted shares of Celera Group Common Stock held by such holder
on the Redemption Date. Such restricted shares of Celera Common Stock received
by a holder in the Redemption shall be subject to the same terms and conditions
(including those relating to vesting) as were applicable to such holder’s shares
of restricted Celera Group Common Stock. For purposes of this Section 3.5, each
Applera Employee who holds shares of Celera Group restricted stock shall be
treated, for purposes of the applicable equity plan or arrangement, as if such
Applera Employee were a Celera Employee.

Section 3.6     Closing. The closing of the Separation will take place on the
Redemption Date and shall be effective at 12:01 a.m. local time on the
Redemption Date, unless the parties hereto agree in writing to another time,
date and place.

 

21



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS

Section 4.1     Conditions to the Separation. The respective obligations of
Applera and Celera to consummate the Separation are subject to the satisfaction
or waiver (to the extent permitted by Applicable Law) of each of the following
conditions:

(a)     Business Separation. The transfer of the Celera Group Assets to, and the
assumption of the Celera Group Liabilities, including, without limitation, the
Scheduled Liabilities, by, Celera or a wholly owned Celera Subsidiary pursuant
to Article II hereof, shall have been effected and all of the conditions to the
Redemption set forth in Article IV, Section 2.4 of the Restated Certificate
shall have been satisfied;

(b)     Separation Documents. Each of Applera and Celera shall have executed and
delivered each of the Separation Documents;

(c)     Registration. The Registration Statement and the Form 8-A shall have
been declared effective under the Securities Act and the Exchange Act,
respectively, and shall not be the subject of any stop order or proceeding to
seek a stop order;

(d)     Listing. The shares of Celera Common Stock to be issued in the
Redemption in exchange for shares of Celera Group Common Stock and shares of
Celera Common Stock to be issued pursuant to the Celera Equity Incentive Plan
shall have been approved for listing on NASDAQ, subject to official notice of
issuance;

(e)     Tax Opinion. Applera shall have received an opinion letter from Skadden,
Arps, Slate, Meagher & Flom LLP (“Skadden”), dated the Redemption Date, such
opinion letter to be in form and substance reasonably satisfactory to Applera,
as to the tax consequences of the Separation (the “Tax Opinion”). In rendering
the Tax Opinion, Skadden may rely on such documents, information and materials
as it deems necessary or appropriate, including, without limitation, upon
(1) the representations contained in this Agreement and (2) representations from
Applera, Celera and their Affiliates and other parties as Skadden may reasonably
request for purposes of rendering the Tax Opinion;

(f)     Consents and Approvals. Those Consents set forth on Section 4.1(f) of
the Disclosure Letter shall have been obtained and be in full force and effect;
and

(g)     No Injunctions. No order, injunction or decree issued by any
Governmental Authority or other legal restraint or prohibition preventing the
consummation of the Separation, the Redemption or any of the other transactions
contemplated by this Agreement or any other Separation Document shall be in
effect.

 

22



--------------------------------------------------------------------------------

ARTICLE V

INTERCOMPANY BUSINESS RELATIONSHIPS

FOLLOWING THE SEPARATION

Section 5.1     Transition Services. Prior to or on the Redemption Date, Applera
and Celera shall execute and deliver, or cause to be executed and delivered, the
Transition Services Agreement (the “Transition Services Agreement”),
substantially in the form of Exhibit C.

Section 5.2     Master Purchase Agreement. Prior to or on the Redemption Date,
Applera and Celera shall execute and deliver, or cause to be executed and
delivered, the Master Purchase Agreement (the “Master Purchase Agreement”),
substantially in the form of Exhibit D.

Section 5.3     Operating Agreement. Prior to or on the Redemption Date, Applera
and Celera shall execute and deliver, or cause to be executed and delivered, the
Operating Agreement (the “Operating Agreement”), substantially in the form of
Exhibit E.

Section 5.4     Conflict of Interest and Confidentiality Agreement. Prior to the
Redemption Date, Applera shall enter into the Applera Corporation Transition
Conflict of Interest and Confidentiality Agreement, substantially in the form of
Exhibit F, with each Celera Employee that will be employed by Celera or a Celera
Subsidiary following the Redemption.

Section 5.5     Joint Defense Agreement. Prior to or on the Redemption Date,
Applera and Celera shall execute and deliver, or cause to be executed and
delivered, the Joint Defense Agreement referred to in Section 9.4(b).

Section 5.6     Intellectual Property, Trademarks and Licenses.

(a)     License Agreements. Prior to or on the Redemption Date, Applera and
Celera shall execute and deliver, or cause to be executed and delivered, the
Livak Patent License Agreement (the “Livak License Agreement”), substantially in
the form of Exhibit G, the HLA Patent License Agreement (the “HLA License
Agreement”), substantially in the form of Exhibit H, and the HIVD License
Agreement, in such form as is mutually agreed upon by Celera and Applera (the
“HIVD License Agreement”, and collectively with the Livak License Agreement and
HLA License Agreement, the “License Agreements”).

(b)     Applera Name and Other Trademarks. Celera shall discontinue all use,
within one (1) year after the Redemption Date, and shall not make any new use,
of (i) any Trademark owned, possessed by or under the control of the Applied
Biosystems Group or which includes the name “Applera” or (ii) any Trademark
derivative of or similar to any of the foregoing in subsection
(i) (collectively, “Non-Permitted Marks”). In furtherance of the foregoing, as
soon as commercially practicable after the Redemption Date, but in any event
within one (1) year thereafter, except as mutually agreed in writing and except
as permitted in Section 5.6(c), Celera will, at its own expense, remove (or, if
necessary, on an interim basis, cover up) any and all displays of Non-Permitted
Marks from any of the Celera Group Assets, including exterior signs and other
identifiers located on any of property or premises, vehicles, web sites,
software, email, products, supplies and documents (including, but not limited
to, purchase orders, forms, labels,

 

23



--------------------------------------------------------------------------------

packaging and shipping materials, catalogues, stationery, sales brochures,
business cards, operating manuals, instructional manuals, advertising materials
and similar material), and other materials and systems; provided, however, that,
notwithstanding the foregoing, nothing contained in this Agreement shall prevent
Celera from using such names in public filings with Governmental Authorities,
materials intended for distribution to either party’s stockholders or any other
communication in any medium to the extent necessary or appropriate to describe
the relationship between the parties, or from undertaking any other use of a
Non-Permitted Mark that constitutes a permitted “fair use” under applicable law.
Any use by the Celera Group of the Non-Permitted Marks shall be subject to their
compliance with the quality control requirements in effect for those
Non-Permitted Marks as of the Redemption Date.

(c)     Products, Supplies and Documents. Celera shall have the right to use its
existing products, supplies, and documents (including, but not limited to,
purchase orders, forms, labels, packaging and shipping materials, catalogues,
stationery, sales brochures, business cards, operating manuals, instructional
manuals, advertising materials and similar material) which have imprinted
thereon or otherwise use a Non-Permitted Mark following the Redemption Date;
provided, however, that Celera agrees (i) to use only such supplies and
documents existing in inventory as of the Redemption Date and (ii) not to order
any additional supplies and documents which have imprinted thereon or otherwise
use a Non-Permitted Mark.

(d)     Out Licenses. In the event that Applera and Celera are unable to amend
the license agreements with third parties set forth on Section 5.6(d) of the
Disclosure Letter (the “Out Licenses”) to add Celera or a Celera Subsidiary as a
party thereto or enter into new license agreements with Celera or a Celera
Subsidiary, in either case, upon terms that are substantially similar to the
terms in such agreements relating to the Celera Business or the Celera Group
Assets as are then in effect, then Applera agrees from and after the Redemption
Date to pay Celera all royalties, milestone payments and other amounts received
pursuant to such Out Licenses relating to the Celera Business or the Celera
Group Assets.

Section 5.7     Litigation.

(a)     Subject to subsection (g) hereof and except as provided in the other
Separation Documents, including, without limitation, the Tax Matters Agreement,
following the Redemption Date, Applera shall have exclusive authority and
control over the investigation, prosecution, defense and appeal and shall bear
all costs, expenses, and Liabilities, and shall be entitled to retain all
amounts received as proceeds, settlements, judgments, and awards, of all pending
Actions listed in Section 5.7(a) of the Disclosure Letter (each, an “Applera
Action”), and may settle or compromise, or consent to the entry of any judgment
with respect to, any such Applera Action without the consent of Celera;
provided, however, that in the event such settlement, compromise or judgment
assigns any fault or responsibility to Celera or any Celera Subsidiary or is
otherwise reasonably likely to have an adverse effect on the Celera Business,
Celera’s consent to any such settlement, compromise or judgment will be required
(which consent shall not be unreasonably withheld, delayed or conditioned). In
furtherance of the foregoing, neither Celera nor a Celera Subsidiary shall be
entitled to participate in the defense of, or share in any proceeds,
settlements, judgments or awards resulting from, nor shall it bear any
responsibility with respect to any costs, expenses, or Liabilities associated
with any Applera Action.

 

24



--------------------------------------------------------------------------------

(b)     Subject to subsection (g) hereof and except as provided in the other
Separation Documents, including, without limitation, the Tax Matters Agreement,
following the Redemption Date, Celera shall have exclusive authority and control
over the investigation, prosecution, defense and appeal and shall bear all
costs, expenses, and Liabilities, and shall be entitled to retain all amounts
received as proceeds, settlements, judgments, and awards of all pending Actions
listed in Section 5.7(b) of the Disclosure Letter (each, a “Celera Action”), and
may settle or compromise, or consent to the entry of any judgment with respect
to, any such Celera Action without the consent of Applera; provided, however,
that in the event such settlement, compromise or judgment assigns any fault or
responsibility to Applera or any Applied Biosystems Subsidiary or is otherwise
reasonably likely to have an adverse effect on the Applied Biosystems Business,
Applera’s consent to any such settlement, compromise or judgment will be
required (which consent shall not be unreasonably withheld, delayed or
conditioned). In furtherance of the foregoing, neither Applera nor an Applied
Biosystems Subsidiary shall be entitled to participate in the defense of, or
share in any proceeds, settlements, judgments or awards resulting from, nor
shall it bear any responsibility with respect to any costs, expenses, or
Liabilities associated with, any Celera Action.

(c)     Subject to subsection (g) hereof and except as provided in the other
Separation Documents, including, without limitation, the Tax Matters Agreement,
following the Redemption Date, Applera shall have exclusive authority and
control over the investigation, prosecution, defense and appeal of all pending
Actions listed in Section 5.7(c) of the Disclosure Letter (each, a “Joint
Action” and, collectively with the Applera Actions and Celera Actions, the
“Pending Actions”). Applera shall bear all costs, expenses, and Liabilities of,
and shall be entitled to retain all amounts received as proceeds, settlements,
judgments, and awards in such Joint Actions; provided that, promptly following a
final determination with respect to any Joint Action, including the rendering of
a final judgment that has become nonappealable, settlement, or other final
resolution, the Transition Teams (as defined in Section 13.1) shall determine
whether, and to what extent, the final resolution of such Joint Action related
to the Celera Business, Celera Group Assets and/or Celera Group Liabilities
based upon the written opinion or order of the court, the evidence presented to
the court, and any other evidence involved in determining the final resolution
of such Joint Action. In the event that it is so determined that the final
resolution of such Joint Action related to the Celera Business, Celera Group
Assets and/or Celera Group Liabilities, then Celera shall (i) bear its
proportionate share (as determined by the Transition Teams) of any costs,
expenses and Liabilities arising out of or relating to such Joint Action (and
shall promptly reimburse Applera for such proportionate share of any costs,
expenses and Liabilities theretofore borne by Applera) or (ii) be entitled to
receive (and Applera shall promptly, upon receipt, pay to Celera) its
proportionate share (as determined by the Transition Teams) of any amounts
received by Applera as proceeds, settlements, judgments and awards resulting
from such Joint Action. Applera may settle or compromise, or consent to the
entry of any judgment with respect to, any such Joint Action without the consent
of Celera and neither Celera nor a Celera Subsidiary shall be entitled to
participate in the defense of, any Joint Action; provided, however, that in the
event that such settlement, compromise or judgment assigns any fault or
responsibility to Celera or a Celera Subsidiary or is otherwise reasonably
likely to have an adverse effect on the Celera Business, Celera’s consent shall
be required (which consent shall not be unreasonably withheld, delayed or
conditioned); provided further, that in the event that, during the pendency of
such Joint Action, the Transition Teams determine that such Joint Action relates
to the Celera Business, Celera Group Assets and/or Celera Group Liabilities
based upon the evidence in such case, as well as court

 

25



--------------------------------------------------------------------------------

submissions, then the Transition Teams shall determine whether, and to what
extent, Celera shall be entitled to participate in or control the defense or
prosecution of such Joint Action.

(d)     Following the Redemption Date, Applera shall have exclusive authority
and control over the investigation, prosecution, defense and appeal of the
Celera Class Action, provided that, pursuant to Section 11.1(e) hereof, Celera
shall indemnify the Applera Indemnified Parties for, and shall bear all costs,
expenses, and Liabilities arising out of, relating to or resulting from, the
Celera Class Action. Applera shall not settle or compromise, or consent to the
entry of any judgment with respect to, the Celera Class Action without the
consent of Celera (which consent shall not be unreasonably withheld, delayed or
conditioned). In furtherance of the foregoing, neither Celera nor any Celera
Subsidiary shall be entitled to participate in the defense of the Celera Class
Action.

(e)     Subject to subsections (f) and (g) hereof and except as provided in the
other Separation Documents, including, without limitation, the Tax Matters
Agreement:

(i)     with respect to any Action brought by or against Applera or Celera or
their respective Subsidiaries, on the one hand (the party bringing such Action
or against whom such Action is brought being referred to herein as the “Named
Party”), and any third Person, on the other hand, that does not constitute a
Pending Action (each, an “Other Action”), the Named Party shall determine in
good faith whether such Other Action relates to the business, Assets or
Liabilities of the other Group. If the Named Party determines in good faith that
such Other Action does not relate to the business, Assets or Liabilities of the
other Group, then such Named Party shall not be obligated to refer such Action
to the Transition Teams in accordance with this Section 5.7(e) and such Named
Party shall have exclusive authority and control over the investigation,
prosecution, defense and appeal and shall bear all costs, expenses and
Liabilities and shall be entitled to retain all amounts received as proceeds,
settlements, judgments and awards of such Other Action.

(ii)     In the event that the Named Party determines in good faith that such
Other Action relates to the business, Assets or Liabilities of the other Group,
then such Named Party shall refer such Other Action to the Transition Teams so
that the Transition Teams may determine in good faith whether such Other Action
relates primarily to the Celera Business, Celera Group Assets and/or Celera
Group Liabilities, on one hand, or the Applied Biosystems Business, Applied
Biosystems Group Assets and/or Applied Biosystems Group Liabilities, on the
other hand, and whether Applera or Celera should have exclusive authority and
control over the investigation, prosecution, defense and appeal of such Other
Action or whether Applera and Celera should jointly control such Other Action.
Notwithstanding the foregoing, if the Named Party initially determines in good
faith that such Other Action does not relate to the business, Assets or
Liabilities of the other Group, but subsequent to such determination, the Named
Party determines in good faith that such Other Action does then relate to the
business, Assets or Liabilities of the other Group as a result of new or
additional claims being

 

26



--------------------------------------------------------------------------------

brought or otherwise, then the Named Party shall refer such Other Action to the
Transition Teams in accordance with this Section 5.7(e).

(iii)     During the course of such Other Action any party maintaining exclusive
authority and control over such Other Action shall bear all costs, expenses, and
Liabilities of prosecuting or defending such Other Action; provided that, in the
event that the Transition Teams determine that Applera and Celera shall jointly
control the defense of such Other Action, then Applera and Celera shall share
the costs, expenses and Liabilities of prosecuting or defending such Other
Action in such proportion as shall be determined by the Transition Teams.

(iv)     If either Applera or Celera shall have exclusive authority and control
over the investigation, prosecution, defense and appeal of such Other Action
pursuant to this Section 5.7(e), it may settle or compromise, or consent to the
entry of any judgment with respect to, any such Other Action without the consent
of the other party; provided, however, that in the event that such settlement,
compromise or judgment assigns any fault or responsibility to such other party
or any of its Subsidiaries or is otherwise reasonably likely to have an adverse
effect on the business of such party, such party’s consent shall be required
(which consent shall not be unreasonably withheld, delayed or conditioned).

(v)     Promptly following such time that a final determination with respect to
such Other Action, including the rendering of a final judgment that has become
nonappealable, settlement or other final resolution, the Transition Teams shall
determine whether, and to what extent, the final resolution of such Other Action
related to the Celera Business, Celera Group Assets and/or Celera Group
Liabilities, on one hand, and the Applied Biosystems Business, Applied
Biosystems Group Assets and/or Applied Biosystems Group Liabilities, on the
other hand, based upon the written opinion or order of the court, the evidence
presented to the court, and any other evidence involved in determining the final
resolution of such Other Action. In the event that it is so determined that the
final resolution of such Other Action related to both the Applied Biosystems
Business and the Celera Business, then each of Applera and Celera shall (A) bear
its proportionate share (as determined by the Transition Teams) of any costs,
expenses and Liabilities arising out of or relating to such Other Action (and
shall promptly reimburse the party responsible for advancing the costs of
prosecuting or defending such Other Action for its proportionate share of any
costs, expenses and Liabilities theretofore borne by such party) or (B) be
entitled to receive its proportionate share (as determined by the Transition
Teams) of any amounts received as proceeds, settlements, judgments and awards in
such Joint Action (and the party receiving such amounts shall promptly pay to
the other party its proportionate share thereof).

(f)     Subject to subsection (g) hereof and except as provided in the other
Separation Documents, including, without limitation, the Tax Matters Agreement,
notwithstanding subsection (e) hereof, if the Transition Teams determine in good
faith that any Other Action relates primarily to the Separation, the Redemption
and/or the Registration

 

27



--------------------------------------------------------------------------------

Statement, Applera shall have exclusive authority and control over the
investigation, prosecution, defense and appeal of such Other Action, and all
costs and expenses of such prosecution, defense and appeal of such Other Action
shall be shared by Applera and Celera pursuant to Article XI hereof. Applera may
not settle or compromise, or consent to the entry of any judgment with respect
to, any such Other Action without the consent of Celera (which consent shall not
be unreasonably withheld, delayed or conditioned). Notwithstanding the
foregoing, with respect to any such Other Action determined by the Transition
Teams to relate primarily to the Separation, the Redemption and/or the
Registration Statement, Celera shall be entitled, at its own cost and expense
(and without any right to indemnification for such costs and expenses under
Article XI or otherwise), to participate in the defense of such Other Action.

(g)     Except as provided in Section 11.5(a) with respect to an Indemnified
Party, but notwithstanding any other provision of this Agreement, if and so long
as either

(i)     Applera or any of the Applied Biosystems Subsidiaries or their
respective directors, officers or employees is named as a party to a Celera
Action or any Joint Action or Other Action, the defense or prosecution of which
is being controlled by Celera; or

(ii)     Celera or any of the Celera Subsidiaries or their respective directors,
officers or employees is named as a party to an Applera Action or any Joint
Action or Other Action, the defense or prosecution of which is being controlled
by Applera;

then neither Celera nor Applera, as the case may be, may settle or compromise,
or consent to the entry of any judgment with respect to, any such Action without
the prior written consent of such other named party (which consent may not be
unreasonably withheld, delayed or conditioned), unless such settlement
(i) includes a release of such other named party and such party’s directors,
officers or employees (to the extent such directors, officers or employees are
named in such Action) from all claims involved in such Action and (ii) does not
require such other named party or such party’s directors, officers or employees
(to the extent such directors, officers or employees are named in such Action)
to admit any fault, responsibility, or Liability or make or forego any payment
(other than Celera or Applera’s obligation to bear its proportionate share of
costs, expenses and Liabilities pursuant to this Section 5.7) or forego or take
any action. Each of Celera and Applera shall cooperate fully with the other and
its counsel in the investigation, defense and settlement of any such action
described in this Section 5.7(g).

Section 5.8     Treatment of Payments Made and Received Following Redemption.

(a)     Each of Applera and Celera shall promptly reimburse or otherwise provide
for payment to Celera and Applera, respectively, in accordance with the terms
and conditions set forth in Section 5.8(a) of the Disclosure Letter, for any
payments made following the Redemption Date or prior to the Redemption Date (but
only if such payments have not been settled as between Celera and Applera prior
to the Redemption) to third parties by Celera or

 

28



--------------------------------------------------------------------------------

Applera, on behalf of Applera or Celera, respectively, in connection with the
operation of such party’s business, including, without limitation, payments made
by Applera with respect to Celera’s payroll obligations.

(b)     From and after the Redemption, each of Applera and Celera shall promptly
deliver to the other party, in accordance with the terms and conditions set
forth in Section 5.8(b) of the Disclosure Letter, any payments, checks, wire
transfers or other amounts received by it following the Redemption in respect of
amounts that are attributable and payable to such other party, including,
without limitation, in respect of royalty or milestone payments from third
parties, receivables or otherwise.

ARTICLE VI

EMPLOYEE MATTERS

Section 6.1     Celera Equity Incentive Plan and Employee Arrangements. Celera
and Applera shall take all actions necessary so that Celera has (i) established
at or prior to the Redemption Date the Celera Equity Incentive Plan and the New
Celera Plans and (ii) entered into, assumed or amended any Employee
Arrangements, in each case, as the parties deem necessary and appropriate.

Section 6.2     Treatment of Applera Corporate Employees. Prior to the
Redemption, the Applera employees listed on Section 6.2 of the Disclosure Letter
(the “Applera Transferred Employees”) shall be transferred from Applera to
Celera or a Celera Subsidiary; provided, however, for the avoidance of doubt,
the parties do not intend that the transfer of the Applera Transferred Employees
to Celera or a Celera Subsidiary will constitute a termination of employment for
these employees and, accordingly, no Applera Transferred Employee shall be
entitled, solely as a result of such transfer, to any payments under any
Employee Arrangements.

Section 6.3     Assumption and Retention of Liabilities.

(a)     Except as otherwise expressly provided herein, Celera shall assume and
agree to pay, perform, fulfill and discharge, and Applera shall have no
responsibility for, (i) all Liabilities under any Celera Group Plans or Employee
Arrangements, (ii) all employment or service-related Liabilities with respect to
(A) all Celera Employees (and their dependents and beneficiaries), (B) former
Celera Employees (and their dependents and beneficiaries) whose last employment
with Applera related primarily to the Celera Business and (C) any individual who
is, or was, an independent contractor, temporary employee, consultant, leased
employee, or non-payroll worker or in any other employment relationship
primarily connected to the Celera Business, in each case, for periods during
which such individuals were employees of or primarily performed services for the
Celera Business, (iii) all employment-related Liabilities with respect to
Applera Transferred Employees, (iv) any Liabilities of Applera, including
Liabilities under an employee benefit plan sponsored by Applera, to the extent
transferred to and assumed by Celera pursuant to this Article VI, and (v) except
as set forth in Section 6.3(a) of the Disclosure Letter, Liabilities under an
employee benefit plan or arrangement sponsored by Applera which provides welfare
benefits to Celera Employees, former Celera employees, and Applera Transferred
Employees (and in each case their dependents and beneficiaries).

 

29



--------------------------------------------------------------------------------

(b)     Except as set forth in Section 6.3(b) of the Disclosure Letter or
otherwise provided in Section 5.7, Applera shall retain all Liabilities arising
out of or resulting from employment of Applera Transferred Employees by Applera
for periods prior to the Redemption (including without limitation all
Liabilities under Applera Plans) to the extent not expressly transferred to and
assumed by Celera pursuant to this Article VI.

Section 6.4     Participation in the Applera Plans. Effective as of the
consummation of the Redemption, Celera and the Celera Subsidiaries or any of
them shall cease to be participating employers in any Applera Plan and Celera
and the Celera Subsidiaries or any of them shall take all necessary actions
prior to the Redemption to effectuate such cessation as participating employers.

Section 6.5     Sponsorship of the New Celera Plans. Effective as of the
Redemption Date, Celera shall assume, or shall cause one of the Celera
Subsidiaries to assume, sponsorship of each Celera Group Plan listed on
Section 6.5 of the Disclosure Letter.

Section 6.6     UK Sharesave Plan. Celera agrees that, following consummation of
the Separation, it shall, upon prior written notice from Applera, issue shares
of Celera Common Stock to participants in the UK Sharesave Plan (as hereinafter
defined) upon the exercise by such participants of Sharesave options to acquire
Celera Group Common Stock granted to Applera Employees under the Applera Europe
BV Sharesave Scheme 2001 (the “UK Sharesave Plan”). Applera agrees that, upon
such issuance, it shall remit promptly to Celera all option proceeds received by
Applera from any Applera Employees for payment of the exercise price upon
exercise of such Sharesave options under the UK Sharesave Plan, subject to any
legally required tax, social insurance, or similar deductions or withholdings.

Section 6.7     401(k) Plan. Except as provided in Section 6.7 of the Disclosure
Letter, Applera and Celera shall cause, in the manner described herein, the
account balances under the Employee 401(k) Savings Plan of Applera Corporation
(the “Applera 401(k) Plan”) of each current and former Celera Employee and
Applera Transferred Employee to be transferred to a defined contribution plan
sponsored by Celera which includes a cash or deferred arrangement within the
meaning of Section 401(k) of the Code (the “Celera 401(k) Plan”) as soon as
practicable after the Redemption Date. As soon as practicable after the
Redemption Date: (i) Applera shall cause the accounts (including any outstanding
loan balances) of each Celera Employee and Applera Transferred Employee in the
Applera 401(k) Plan (without regard to any applicable vesting schedule) to be
transferred to the Celera 401(k) Plan and its related trust in kind based on the
investment election of the individuals; and (ii) as of the time of such
transfer, Celera and the Celera 401(k) Plan shall assume and be solely
responsible for all Liabilities under the Applera 401(k) Plan relating to the
accounts that are so transferred. In determining whether a Celera Employee is
vested in his or her account under the Celera 401(k) Plan, the Celera 401(k)
Plan shall credit each Celera Employee, former employee or Applera Transferred
Employee with all the individual’s service credited under the Applera 401(k)
Plan.

Section 6.8     Applera Pension/Excess Plan. Applera shall retain all
Liabilities, identified, or determined in the manner specified, in
Section 6.8(i) of the Disclosure Letter, attributable to Celera Employees and
Applera Transferred Employees under The Employee Pension Plan of Applera
Corporation (the “Pension Plan”) and, as set forth in Section 6.8(ii) of the

 

30



--------------------------------------------------------------------------------

Disclosure Letter, Liabilities under the Excess Benefit Plan of Applera
Corporation and predecessor plans attributable to benefits which were unable to
be accrued under the Pension Plan because such benefits were limited due to the
application of limits under the Code and the Pension Plan.

Section 6.9     Retiree Health Coverage. Applera shall retain the Liabilities,
attributable to Celera Employees and Applera Transferred Employees under the
Applera Corporation Retiree Welfare Plan (the “Retiree Health Plan”), as set
forth in Section 6.9 of the Disclosure Letter.

Section 6.10     Non-Qualified Deferred Compensation Plans. Celera shall assume
all Liabilities, and shall receive a transfer of all related corporate assets
relating to Celera Employees, former employees and Applera Transferred Employees
under the Applera Plans listed on Section 6.10 of the Disclosure Letter (the
“Non-Qualified Plans”) as of the Redemption, and thereafter the rights of the
Celera Employees and the Applera Transferred Employees under the Non-Qualified
Plans shall be determined under the terms of the corresponding New Celera Plans.
In connection with the transfer of Liabilities under the Non-Qualified Plans,
the existing corporate trust of Applera shall transfer the appropriate amount of
Assets to a similar corporate trust to be established by Celera.

Section 6.11     Payroll Taxes and Reporting. Applera and Celera shall, to the
extent practicable, (i) treat Celera as a “successor employer” and Applera as a
“predecessor,” within the meaning of Sections 3121(a)(1) and 3306(b)(1) of the
Code, with respect to Celera Employees and Applera Transferred Employees for
purposes of taxes imposed under the United States Federal Unemployment Tax Act
or the United States Federal Insurance Contributions Act, and (ii) cooperate
with each other to avoid, to the extent possible, the filing of more than one
IRS Form W-2 with respect to each Celera Employee and Applera Transferred
Employees for the calendar year in which the Redemption occurs. Applera and
Celera shall each bear its responsibility for payroll tax obligations and for
the proper reporting to the appropriate Governmental Authorities of compensation
earned by their respective employees after the Redemption Date, including
compensation related to the exercise of options.

Section 6.12     No Third Party Beneficiaries. Nothing contained in this
Article VI, express or implied: (i) shall be construed to establish, amend, or
modify any benefit plan, program, agreement or arrangement; (ii) shall alter or
limit the ability of Applera or Celera, or any of their respective Affiliates to
amend, modify or terminate any benefit plan, program, agreement or arrangement
at any time assumed, established, sponsored or maintained by any of them;
(iii) is intended to confer upon any current or former employee any right to
employment or continued employment for any period of time by reason of this
Article VI, or any right to a particular term or condition of employment; or
(iv) is intended to confer upon any Person (including employees, retirees, or
dependents or beneficiaries of employees or retirees) any right as a third-party
beneficiary of this Agreement.

Section 6.13     Non-Solicitation of Employees. Without the prior written
consent of Applera, Celera shall not, and shall cause each Celera Subsidiary not
to, for a period of one (1) year from and after the Redemption Date, either
directly or indirectly, solicit for employment any senior or key employee of
Applera or any Applied Biosystems Subsidiary.

 

31



--------------------------------------------------------------------------------

Without the prior written consent of Celera, Applera shall not, and shall cause
each of the Applied Biosystems Subsidiaries not to, for a period of one (1) year
from and after the Redemption Date, either directly or indirectly, solicit for
employment any senior or key employee of Celera or any Celera Subsidiary;
provided, however, notwithstanding the foregoing, with respect to the Contracts
set forth in Section 6.13 of the Disclosure Letter, Applera shall not, and shall
cause each of the Applied Biosystems Subsidiaries not to, for a period of two
(2) years following the Redemption Date (or such shorter period of time as such
Contracts remain in effect), either directly or indirectly, solicit for
employment any senior or key employee of Celera or any Celera Subsidiary.
Nothing in this Section 6.13 shall prohibit Applera, Celera or any of their
respective Subsidiaries from hiring any such senior or key employees if such
employees unilaterally (i) approach Applera or Celera, as the case may be, on an
unsolicited basis or (ii) respond to a widely-published recruitment
advertisement directed at the public in general.

ARTICLE VII

INSURANCE MATTERS

Section 7.1     Joint Insurance Arrangements. Other than as set forth on
Section 7.1 of the Disclosure Letter, as of the Redemption Date, all of the
Joint Insurance Arrangements shall be discontinued and each of Applera and the
Applied Biosystems Subsidiaries, on the one hand, and Celera and the Celera
Subsidiaries, on the other hand, shall be responsible for arranging separate
Insurance Arrangements with respect to injuries, losses, Liabilities, damages
and expenses arising after the Redemption Date with respect to their respective
businesses. On the Redemption Date, all prepaid and unused premiums with respect
to each discontinued Joint Insurance Arrangement shall be allocated to Applera
and the Applied Biosystems Subsidiaries, on the one hand, and Celera and the
Celera Subsidiaries, on the other hand, in the same ratio in which such premiums
were allocated by Applera to the Applied Biosystems Group and to the Celera
Group, respectively, prior to the Redemption Date. Following the Redemption
Date, any refunds received by the parties with respect to a discontinued Joint
Insurance Arrangement shall be allocated to Applera and the Applera
Subsidiaries, on the one hand, and Celera and the Celera Subsidiaries, on the
other hand, in the same ratio in which premiums payable with respect to such
discontinued Joint Insurance Arrangement were allocated by Applera to the
Applied Biosystems Group and to the Celera Group prior to the Redemption Date.
To the extent any party receives any such refund, the party receiving such
refund shall promptly transfer to the other party the portion of such refund to
which such other party is entitled. Following the Redemption Date, each of
Applera and the Applied Biosystems Subsidiaries, on the one hand, and Celera and
the Celera Subsidiaries, on the other hand, shall pay the premiums on any
continuing Joint Insurance Arrangements as set forth on Section 7.1 of the
Disclosure Letter.

Section 7.2     Policies to be Transferred. On or prior to the Redemption Date,
Celera and Applera shall take all actions necessary to transfer to Celera the
Insurance Arrangements listed on Section 7.2 of the Disclosure Letter.

Section 7.3     Administration; Other Matters.

(a)     From and after the Redemption Date, Applera shall be responsible for
Insurance Administration under the Joint Insurance Arrangements with respect to
all Liabilities

 

32



--------------------------------------------------------------------------------

other than the Celera Group Liabilities and Celera shall be responsible for
Insurance Administration under the Joint Insurance Arrangements with respect to
the Celera Group Liabilities. The disbursements, out-of-pocket expenses and
costs of employees or agents of any party relating to Insurance Administration
contemplated by this Section 7.3(a) shall be borne by the party incurring such
expenses or costs. Insurance Proceeds with respect to claims, costs and expenses
under the Joint Insurance Arrangements shall be paid by the Insurer to the party
making the Insured Claim thereunder. In the event Applera or an Applied
Biosystems Subsidiary, on the one hand, or Celera or a Celera Subsidiary, on the
other hand, makes an Insured Claim under a Joint Insurance Arrangement, such
party shall deliver notice to the other party of such Insured Claim and shall
keep the other party periodically updated as to the status of such Insured
Claim.

(b)     From and after the Redemption Date, Applera and the Applied Biosystems
Subsidiaries, on the one hand, and Celera and the Celera Subsidiaries, on the
other hand, shall have the right to claim coverage for Insured Claims under each
Joint Insurance Arrangement with respect to any claim covered by such Joint
Insurance Arrangement as and to the extent that such insurance is available up
to the full extent of the applicable limits of Liability, if any, of such Joint
Insurance Arrangement (and may receive any Insurance Proceeds with respect
thereto); provided, however, that, prior to making any Insured Claim under a
Joint Insurance Arrangement, Applera, Celera, or one of their respective
Subsidiaries, as the case may be, shall be required to have retained a portion
of the Liability underlying such Insured Claim equal to the amount of the
self-insured retention or deductible, if any, of such party with respect to such
Liability. In the event that the total Insurance Proceeds payable to Applera and
the Applied Biosystems Subsidiaries and Celera and the Celera Subsidiaries under
a Joint Insurance Arrangement shall have exhausted the limits of liability, if
any, under such Joint Insurance Arrangement, payment of any future claims which
are not reimbursed under such Joint Insurance Arrangement as a result of such
exhaustion of the limits of liability under such policy shall be the sole
responsibility of the party to which such Liability is allocated under the terms
of this Agreement. In the event that either party makes an Insured Claim to seek
recovery of Insurance Proceeds from any responsible party and such Insured Claim
is denied or such party is otherwise unsuccessful in recovering such Insurance
Proceeds, the other party, to the extent permissible under Applicable Law and
the applicable Joint Insurance Arrangement, shall be subrogated to and shall
stand in the place of such party as to any events or circumstances in respect of
which such party may have any right in asserting such Insured Claim. Applera and
Celera agree to cooperate with each other in a reasonable manner in asserting
any subrogated Insured Claim pursuant to this Section 7.3(b).

Section 7.4     Directors’ and Officers’ Insurance. On the Redemption Date, the
directors and officers of Celera and the Celera Subsidiaries shall become
insureds under a separate directors’ and officers’ insurance program to be
established by Celera, at its sole cost and expense. In addition, Applera shall
maintain directors’ and officers’ insurance programs providing coverage to the
officers, directors and employees of Applera, the Applied Biosystems
Subsidiaries, Celera, and the Celera Subsidiaries, and their respective
successors and assigns, from, against and in respect of any and all
Indemnifiable Losses arising out of, relating to or resulting from, directly or
indirectly, the Transaction Liabilities for a period of no less than six
(6) years following the Redemption Date.

 

33



--------------------------------------------------------------------------------

Section 7.5     Cooperation; Disagreements. The parties shall use commercially
reasonable efforts to cooperate with respect to the various insurance matters
contemplated by this Agreement. Applera shall use commercially reasonable
efforts to assist Celera in (i) obtaining separate Insurance Arrangements and
(ii) enforcing its rights and receiving benefits and privileges under Joint
Insurance Arrangements relating to Insured Claims arising prior to the
Redemption Date. Any disagreements between the parties under this Article VII
shall be submitted and resolved in accordance with the provisions of
Article XIII hereof.

ARTICLE VIII

TAX MATTERS

Section 8.1     Tax Matters Agreement.

(a)     On or before the Redemption Date, Celera and Applera shall enter into a
Tax Matters Agreement, substantially in the form of Exhibit I (the “Tax Matters
Agreement”) providing for the allocation and payment, following the Redemption
Date, of any and all Liabilities relating to Taxes and other Tax matters.

(b)     Except to the extent that this Section 8.1 or another provision of this
Agreement expressly indicates, this Agreement shall not govern any Tax matters,
and any and all Liabilities relating to Taxes shall be governed exclusively by
the Tax Matters Agreement.

(c)     Notwithstanding any other provision of the Tax Matters Agreement, all
employment Taxes (including, but not limited to federal and state withholding
Taxes, FICA, FUTA and state disability payments) for periods prior to the
Redemption Date, relating to the employment of Celera Employees and Applera
Transferred Employees, shall be obligations of Celera and, to the extent any
payments with respect thereto are made by Applera following the Redemption Date,
Celera shall reimburse Applera for such payments in accordance with Section 5.8
of the Disclosure Letter.

ARTICLE IX

ADDITIONAL COVENANTS

Section 9.1     Provision of Corporate Minute Books and Corporate Seals. Prior
to or as promptly as practicable following the Redemption Date, Applera shall,
and shall cause the Applied Biosystems Subsidiaries to, deliver to Celera each
corporate minute book and corporate seal in their possession that relates to
Celera or any of the Celera Subsidiaries. From and after the Redemption, each
such corporate minute book and corporate seal shall be the property of Celera.

Section 9.2     Access to Corporate Records.

(a)     Subject to the provisions of Section 9.4 regarding Privileged
Information, from and after the date hereof, Applera shall, and shall cause the
Applied Biosystems Subsidiaries to, afford to Celera and its Representatives
reasonable access and duplicating rights, during normal business hours and upon
reasonable advance notice, to all books and records of the

 

34



--------------------------------------------------------------------------------

Celera Group in their possession and to the relevant portions of all books and
records of Applera to the extent relating to the business of the Celera Group,
the Celera Group Assets and the Celera Group Liabilities, including, without
limitation, stock ledgers and certificates of each corporation the capital stock
of which is included in the Celera Group Assets, and documentation relating to
the Celera Group Liabilities, including, in each case, all active agreements,
active litigation files and government filings; provided that the foregoing
shall not apply to the provision of corporate minute books and corporate seals,
which shall be governed by Section 9.1 hereof.

(b)     Subject to the provisions of Section 9.4 regarding Privileged
Information, from and after the date hereof, Celera shall, and shall cause the
Celera Subsidiaries to, afford to Applera and its Representatives reasonable
access and duplicating rights, during normal business hours and upon reasonable
advance notice, to all books and records of the Applied Biosystems Group and of
Applera in their possession and to the relevant portions of all books and
records of the Celera Group to the extent relating to the business of the
Applied Biosystems Group or Applera (other than with respect to the Celera
Group), and the Applied Biosystems Group Assets and Liabilities or the Assets
and Liabilities of Applera (other than with respect to the Celera Group),
including, without limitation, stock ledgers and certificates of each
corporation the capital stock of which is included in the Applied Biosystems
Group Assets, and documentation relating to the Applied Biosystems Group
Liabilities or Liabilities of Applera (other than the Celera Group Liabilities),
including, in each case, all active agreements, active litigation files and
government filings.

Section 9.3     Retention of Records. Except as otherwise agreed in writing, or
as otherwise provided in the Separation Documents, each of Celera and Applera
shall use commercially reasonable efforts to preserve and keep (at such party’s
sole cost and expense) all Information in such party’s possession or under its
control relating directly and primarily to the business, Assets or Liabilities
of the other Group until the seventh anniversary of the Redemption Date, and
until such time, shall not destroy any such Information without first using
commercially reasonable efforts to notify the other party of the proposed
destruction and giving the other party the opportunity to take possession of
such Information prior to such destruction.

Section 9.4     Access to Information. From and after the Redemption Date, each
of Celera and Applera shall afford to the other and to the other’s
Representatives reasonable access and duplicating rights, during normal business
hours and upon reasonable advance notice, to all Information within the
possession or control of such party relating to the other party’s business,
Assets or Liabilities or relating to or arising in connection with the
relationship between the Groups on or prior to the Redemption Date, insofar as
such access is reasonably required for a reasonable purpose, subject to the
provisions below regarding Privileged Information. Without limiting the
foregoing and except as otherwise provided in the Separation Documents,
Information may be requested under this Section 9.4 for audit, accounting,
claims, litigation and Tax purposes, as well as for purposes of fulfilling
disclosure and reporting obligations.

In furtherance of the foregoing:

(a)     Each party hereto acknowledges that:

 

35



--------------------------------------------------------------------------------

(i)     Each of Celera and Applera has or may obtain Privileged Information;

(ii)     there are a number of Joint Litigation Matters affecting each or both
of the Celera Group and the Applied Biosystems Group;

(iii)     both Celera and Applera have a common legal interest in the Joint
Litigation Matters, in the Privileged Information, and in the preservation of
the confidential status of the Privileged Information, in each case, relating to
business of the Celera Group or the Applied Biosystems Group or relating to or
arising in connection with the relationship between the Groups on or prior to
the Redemption Date; and

(iv)     both Celera and Applera intend that the Transactions contemplated
hereby and by the other Separation Documents and any transfer of Privileged
Information in connection therewith shall not operate as a waiver of any
applicable privilege.

(b)     Each of Celera and Applera agrees not to disclose or otherwise waive any
privilege attaching to any Privileged Information relating to the business of
the Celera Group or the Applied Biosystems Group, respectively, or relating to
or arising in connection with the relationship between the Groups on or prior to
the Redemption Date, without providing prompt written notice to and obtaining
the prior written consent of the other, which consent shall not be unreasonably
withheld, delayed or conditioned; provided, however, that Celera and Applera may
make such disclosure or waiver with respect to Privileged Information if such
Privileged Information relates solely to the pre-Separation business of the
Celera Group, in the case of Celera, or the Applied Biosystems Group, in the
case of Applera. In furtherance of the foregoing, prior to or on the Redemption
Date, Applera and Celera shall execute and deliver, or cause to be executed and
delivered, a joint defense agreement, in a form to be mutually agreed upon by
the parties thereto (the “Joint Defense Agreement”).

Section 9.5     Production of Witnesses. Subject to Section 9.4 hereof, after
the Redemption Date, each of Celera and Applera shall use commercially
reasonable efforts to make available to the other party during normal business
hours, upon the prior written request of the other, such company’s directors,
officers, employees and agents as witnesses to the extent that any such Person
may reasonably be required in connection with any Joint Litigation Matters,
administrative or other proceedings in which the requesting party may from time
to time be involved and relating to the business, Assets or Liabilities of
either party, or relating to or in connection with the relationship between the
parties on or prior to the Redemption Date. The reasonable out-of-pocket
expenses incurred in making such witnesses available shall be paid by the party
requesting the availability of such persons.

Section 9.6     Confidentiality. The parties agree that with respect to
Confidential Information of the category set forth in Section 1.1 (w)(i), the
provisions of Section 3.10 of the Operating Agreement shall apply. With respect
to all other categories of Confidential Information set forth in Section 1.1
(w), from and after the Redemption Date, (i) each of Celera and Applera shall,
and shall use commercially reasonable efforts to cause its employees, Affiliates

 

36



--------------------------------------------------------------------------------

and Representatives to, preserve the confidentiality of all such Confidential
Information obtained by it prior to the Redemption Date or furnished to it
pursuant to this Agreement or the other Separation Documents, (ii) neither
Celera nor Applera shall, and each of Celera and Applera shall use commercially
reasonable efforts to cause its employees, Affiliates and Representatives not
to, disclose or use such Confidential Information and (iii) Celera shall not,
and shall use commercially reasonable efforts to cause its employees, Affiliates
and Representatives not to, disclose or use any such Confidential Information
obtained by it prior to the Redemption Date in connection with any Contract or
other arrangement subject to a confidentiality agreement or other non-disclosure
arrangement, which Contract or arrangement will not be assigned to or assumed by
Celera pursuant to this Agreement, except, in each case, as is otherwise
expressly permitted pursuant to this Agreement or the other Separation
Documents. Notwithstanding anything in the foregoing to the contrary, both
Celera and Applera may use, but not disclose without written mutual agreement,
Applera Corporate Information or Separation Information in carrying out the
purposes of this Agreement and in the ordinary course of their respective
businesses.

Section 9.7     Cooperation with Respect to Government Reports and Filings.
Applera on the one hand, and Celera, on the other hand, agree to provide the
other or their respective Affiliates, with such cooperation and Information as
may be reasonably requested by the other in connection with the preparation or
filing of any government report or other government filing contemplated by this
Agreement or the other Separation Documents or in conducting any other
government proceeding relating to the Transactions, or relating to or in
connection with the relationship between the Groups on or prior to the
Redemption Date. Such cooperation and Information shall include, without
limitation, promptly forwarding copies of appropriate notices and forms or other
communications received from or sent to any Governmental Authority which relate
to the Celera Group, in the case of Applera, or the Applied Biosystems Group, in
the case of Celera. Each party shall make its employees and facilities available
during normal business hours and on reasonable prior notice to provide an
explanation of any documents or Information provided hereunder. The reasonable
out-of-pocket expenses incurred in the provision of such cooperation and
assistance, to the extent related to filings with Governmental Authorities to
effect the Separation, shall be borne equally by Celera and Applera, and
otherwise shall be paid by the party requesting such assistance.

Section 9.8     Certain Limitations with Respect to Information.

(a)     Any Information owned by Applera or an Applied Biosystems Subsidiary, on
the one hand, or Celera or a Celera Subsidiary, on the other hand, that is
provided to a requesting party pursuant to this Agreement or any other
Separation Document shall be deemed to remain the property of the providing
party. Unless specifically set forth herein, nothing contained in this Agreement
shall be construed as granting or conferring rights of license or otherwise in
any such Information.

(b)     A party providing Information hereunder or under any other Separation
Document shall be entitled to be reimbursed by the requesting party for the
reasonable out-of-pocket expenses, if any, of creating, gathering and copying
such Information, to the extent that such costs are incurred for the benefit of
the requesting party. Except as may be otherwise specifically provided elsewhere
in this Agreement or in any of the Separation Documents, such

 

37



--------------------------------------------------------------------------------

costs shall be computed by the providing party using methodologies and
procedures that bear a reasonable relationship to the actual cost of providing
such Information.

(c)     The rights and obligations granted under this Article IX are subject to
any specific limitations, qualifications or additional provisions on the
sharing, exchange or confidential treatment of Information set forth in any
other Separation Document and in any applicable Contracts with third parties, as
well as any restrictions and obligations imposed by Applicable Law (including
with respect to medical and other information privacy rights of individuals).

Section 9.9     Protective Arrangements. Subject to Section 9.6, including the
provisos thereto, in the event that Celera or Applera receives any demand under
lawful process or from any Governmental Authority to disclose or provide
Confidential Information, or relating to or arising in connection with the
relationship between the Groups on or prior to the Redemption Date, that is
subject to the confidentiality provisions hereof or otherwise constitutes
Privileged Information, such party shall notify the other party prior to
disclosing or providing such Confidential Information in order to enable the
other party to seek an appropriate protective order or other remedy, or to take
steps to resist or narrow the scope of such request or legal process, and the
Person that received such request shall cooperate at the expense of the
requesting party in seeking any reasonable protective arrangements requested by
such requesting party. If a protective order or other remedy is not obtained and
disclosure of such Confidential Information is required, the Person that
received such request may so disclose only that portion of such Confidential
Information that such Person has been advised by counsel is legally required. In
any such event the disclosing Person will use commercially reasonable efforts to
ensure that all such Confidential Information and other information that is so
disclosed will be afforded confidential treatment.

Section 9.10     Further Assurances. In addition to the actions specifically
provided for elsewhere in this Agreement, each of the parties hereto shall use
reasonable best efforts to take, or cause to be taken, all actions, and to do,
or cause to be done, all things reasonably necessary, proper or advisable under
Applicable Laws, regulations and agreements to consummate and make effective the
Transactions contemplated by this Agreement and the other Separation Documents.
Without limiting the foregoing, each party hereto shall cooperate with the other
party, and execute and deliver, or use reasonable best efforts to cause to be
executed and delivered, all instruments, including instruments of conveyance,
assignment and transfer, and to obtain all Consents under any permit, license,
agreement, indenture or other instrument, and take all such other actions as
such party may reasonably be requested to take by the other party hereto from
time to time, consistent with the terms of this Agreement and the Separation
Documents, in order to effectuate the provisions and purposes of this Agreement
and the other Separation Documents and the transfers of the Celera Group Assets
and the assignment and assumption of the Celera Group Liabilities and the other
Transactions contemplated hereby and thereby. Without limiting the foregoing,
each party will, at the reasonable request of any other party, take such other
actions as may be reasonably necessary to vest in such other party all of its
right, title and interest in and to all Assets to be transferred to such other
party pursuant to the terms of this Agreement, free and clear of any
encumbrance, if and to the extent it is practicable to do so. Notwithstanding
the foregoing or anything in this Agreement or any other Separation Document to
the contrary, no Group shall be required to make any payment, incur or become
subject to any Liability, agree to any restriction,

 

38



--------------------------------------------------------------------------------

surrender any right or Asset or otherwise enter into any agreement, or be
required to permit to occur any event, that would be adverse to it in order to
obtain any such Consent.

Section 9.11     Continuing Indemnification Obligation. Following the Redemption
Date, Applera shall, and shall cause the Applied Biosystems Subsidiaries to,
honor the rights of any director, officer or employee of Celera or a Celera
Subsidiary to seek indemnification under any certificate of incorporation or
by-laws of Applera or any of its predecessors or Subsidiaries, or under any
indemnification agreements or arrangements, arising out of or relating to
actions or inactions of such directors or officers prior to the Redemption Date.

Section 9.12     Indemnification Agreements. On or prior to the Redemption Date,
Applera shall enter into indemnification agreements with each of the persons who
are directors of Celera as of the Redemption Date, providing for indemnification
of such directors for Transaction Liabilities (collectively, the
“Indemnification Agreements”).

ARTICLE X

MUTUAL RELEASE – NO REPRESENTATIONS OR WARRANTIES

Section 10.1     Mutual Release. From and after the Redemption Date and except
as specifically set forth in this Agreement or any of the other Separation
Documents, EACH OF CELERA, ON THE ONE HAND, AND APPLERA, ON THE OTHER HAND (ON
ITS OWN BEHALF AND ON BEHALF OF ITS RESPECTIVE SUBSIDIARIES, SUCCESSORS AND
ASSIGNS), RELEASES AND FOREVER DISCHARGES THE OTHER AND ITS AFFILIATES AND ITS
AND THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, RECORD AND
BENEFICIAL SECURITY HOLDERS (INCLUDING, WITHOUT LIMITATION, TRUSTEES AND
BENEFICIARIES OF TRUSTS HOLDING SUCH SECURITIES), ADVISORS AND REPRESENTATIVES
(IN THEIR RESPECTIVE CAPACITIES AS SUCH) AND THEIR RESPECTIVE HEIRS, EXECUTORS,
ADMINISTRATORS, SUCCESSORS AND ASSIGNS (COLLECTIVELY, THE “RELEASED PARTIES”),
OF AND FROM ALL DEBTS, DEMANDS, ACTIONS, CAUSES OF ACTION, SUITS, ACCOUNTS,
COVENANTS, CONTRACTS, AGREEMENTS, DAMAGES, CLAIMS (INCLUDING, WITHOUT
LIMITATION, CLAIMS FOR DIRECT, CONSEQUENTIAL, EXEMPLARY, TREBLE AND PUNITIVE
DAMAGES) AND LIABILITIES WHATSOEVER OF EVERY NAME AND NATURE, BOTH IN LAW AND IN
EQUITY, WHICH THE RELEASING PARTY HAS OR EVER HAD, WHICH ARISE OUT OF OR RELATE
TO, IN WHOLE OR IN PART, (A) THE BUSINESS, ASSETS, LIABILITIES AND OPERATIONS OF
THE OTHER PARTY AND ITS SUBSIDIARIES AND (B) EVENTS, CIRCUMSTANCES OR ACTIONS,
WHETHER KNOWN OR UNKNOWN, TAKEN BY SUCH OTHER PARTY OCCURRING OR FAILING TO
OCCUR, OR ANY CONDITIONS EXISTING, ON OR PRIOR TO THE REDEMPTION DATE; provided,
however, that the foregoing general release shall not apply to (a) any party’s
rights to enforce this Agreement or the other Separation Documents or any of the
instruments delivered pursuant to this Agreement or the other Separation
Documents; (b) any Liability the release of which would result in the release of
any Person other than a Released Party (provided that the parties agree not to
bring suit or permit any of their Affiliates to bring suit against any Released
Party with respect to any Liability to the extent such Released Party would be
released with respect to such Liability by this Section 10.1 but for this
clause (b));

 

39



--------------------------------------------------------------------------------

(c) any Liability for the unpaid purchase price for the sale, lease,
construction or receipt of goods, property or services purchased, obtained or
used in the ordinary course of business by one Group from the other Group prior
to the Redemption Date; (d) any Liability for unpaid amounts for products or
services or refunds owing on products or services due on a value-received basis
for work done by one Group at the request or on behalf of the other Group; or
(e) any Liability that the parties may have with respect to indemnification or
contribution pursuant to this Agreement for claims brought against the parties
by third Persons, which Liability shall be governed by the provisions of
Article XI and, if applicable, the appropriate provisions of the other
Separation Documents. The parties hereto acknowledge that the foregoing general
release shall not apply to any Liabilities or obligations assigned by the
parties to third parties prior to the Redemption Date. Nothing in this Agreement
shall impair any of the rights of any directors, officers or employees of
Applera or Celera, or any of their respective Subsidiaries, to seek
indemnification under any certificate of incorporation or by-laws of Applera or
any of its predecessors or Subsidiaries, or under any indemnification
agreements, arising out of or relating to actions or inactions of such
directors, officers or employees prior to the Redemption Date.

Section 10.2     Waiver of Conflict. The parties acknowledge that each of Celera
and the Celera Subsidiaries, on the one hand, and Applera and the Applied
Biosystems Subsidiaries, on the other hand, are both currently represented by
attorneys and patent agents employed by Applera. Each of Celera (on behalf of
itself and the Celera Subsidiaries), on the one hand, and Applera (on behalf of
itself and the Applied Biosystems Subsidiaries), on the other hand, waives any
conflict with respect to such common representation that may arise before, at or
after the Redemption Date.

Section 10.3     No Representations or Warranties. Celera agrees and
acknowledges that neither Applera nor any of the Applied Biosystems Subsidiaries
nor any of their respective Affiliates is, in this Agreement or in any other
agreement or document, making any representation or warranty to Celera or any of
the Celera Subsidiaries as to any aspect of the Celera Group, the Celera Group
Assets or the Celera Group Liabilities or as to any Consents, it being
understood and agreed that Celera and the Celera Subsidiaries shall take the
Celera Group Assets, and shall assume, perform and discharge the Celera Group
Liabilities, on an “AS IS, WHERE IS” basis. Applera agrees and acknowledges that
neither Celera nor any of the Celera Subsidiaries nor any of their respective
Affiliates is, in this Agreement or in any other agreement or document, making
any representation or warranty to Applera or any of the Applied Biosystems
Subsidiaries as to any Consents. Celera and the Celera Subsidiaries shall bear
the economic and legal risk that any conveyance of Celera Group Assets
contemplated hereby shall be insufficient to convey anything more than all of
Applera’s or the applicable Applied Biosystems Subsidiary’s right, title and
interest to the applicable Celera Group Assets.

ARTICLE XI

INDEMNIFICATION

Section 11.1     Celera’s Agreement to Indemnify Applera. Subject to the terms
and conditions set forth in this Agreement, from and after the Redemption Date,
Celera shall indemnify, defend and hold harmless Applera and the Applied
Biosystems Subsidiaries and their respective successors and assigns
(collectively, the “Applera Corporate Indemnified Parties”)

 

40



--------------------------------------------------------------------------------

from, against and in respect of any and all Indemnifiable Losses of the Applera
Corporate Indemnified Parties arising out of, relating to or resulting from,
directly or indirectly:

(a)     the failure of Celera, any Celera Subsidiary or any other Person to pay,
perform, satisfy or otherwise promptly discharge any Celera Group Liabilities in
accordance with their respective terms, whether prior to or after the Redemption
Date or the date hereof;

(b)     the Celera Group, any Celera Group Liability, and any Celera Group
Asset;

(c)     Celera’s failure to observe from and after the Redemption Date its
obligations under this Agreement or any of the other Separation Documents
(except for its obligations under the Tax Matters Agreement, which shall be
governed by that agreement);

(d)     Fifty percent (50%) of (i) any and all Liabilities arising out of or
relating to the Separation, the Redemption, and/or the Registration Statement
including, without limitation, any amounts it is required to pay to the
Indemnified Parties pursuant to Section 11.3 hereof (together, the “Transaction
Liabilities”) and (ii) all amounts Applera is required to pay to directors of
Celera pursuant to the Indemnification Agreements (in addition to any
indemnification provided for in Section 11.1(c) above, but only to the extent
not arising out of or relating to an Applera Indemnified Party’s failure to
perform its obligations arising out of or relating thereto);

(e)     the Actions set forth on Section 5.7(b) of the Disclosure Letter, the
Celera Class Action, and any Joint Actions or Other Actions, to the extent it is
determined that Celera is responsible for the costs, expenses and Liabilities
thereof pursuant to Section 5.7 hereof; and

(f)     Liabilities arising out of or relating to the oversight and/or
management of the businesses and affairs of Applera or one or both of the Groups
(collectively, the “Applera Management Activities”) prior to the Redemption
Date; provided, that Celera’s responsibility for any such Liabilities shall be
based on an equitable allocation of such Liabilities between Celera and Applera,
as determined by the Transition Teams, based on the extent to which, as
applicable: (i) such Liabilities arose out of or relate to the Celera Business,
the Celera Group Assets, and/or the Celera Group Liabilities prior to the
Redemption Date, on the one hand, and the Applied Biosystems Business, the
Applied Biosystems Group Assets, and/or the Applied Biosystems Group Liabilities
prior to the Redemption Date, on the other hand, and/or (ii) the Celera Group or
the Applied Biosystems Group, as the case may be, benefited from the relevant
Applera Management Activities prior to the Redemption Date.

Section 11.2     Applera’s Agreement to Indemnify Celera. Subject to the terms
and conditions set forth in this Agreement, from and after the Redemption Date,
Applera shall indemnify, defend and hold harmless Celera and the Celera
Subsidiaries and their respective successors and assigns (collectively, the
“Celera Corporate Indemnified Parties”) from, against and in respect of any and
all Indemnifiable Losses of the Celera Corporate Indemnified Parties arising out
of, relating to or resulting from, directly or indirectly:

(a)     the failure of Applera, any Applied Biosystems Subsidiary, or any other
Person to pay, perform, satisfy or otherwise promptly discharge any Applied
Biosystems

 

41



--------------------------------------------------------------------------------

Group Liabilities (including any Excluded Liability) in accordance with their
respective terms, whether prior to or after the Redemption Date or the date
hereof;

(b)     the Applied Biosystems Group, any Applied Biosystems Group Liability,
and any Applied Biosystems Group Asset;

(c)     Applera’s failure to observe from and after the Redemption Date its
obligations under this Agreement or any of the other Separation Documents
(except for its obligations under the Tax Matters Agreement, which shall be
governed by that agreement);

(d)     Fifty percent (50%) of the Transaction Liabilities (in addition to any
indemnification provided for in Section 11.2(c) above, but only to the extent
not arising out of or relating to a Celera Indemnified Party’s failure to
perform its obligations arising out of or relating thereto);

(e)     the Actions set forth on Section 5.7(a) of the Disclosure Letter and any
Joint Actions or Other Actions, to the extent it is determined that Applera is
responsible for the costs, expenses and Liabilities thereof pursuant to
Section 5.7 hereof; and

(f)     Liabilities arising out of or relating to the Applera Management
Activities prior to the Redemption Date; provided, that Applera’s responsibility
for any such Liabilities shall be based on an equitable allocation of such
Liabilities between Celera and Applera, as determined by the Transition Teams,
based on the extent to which, as applicable: (i) such Liabilities arose out of
or relate to the Celera Business, the Celera Group Assets, and/or the Celera
Group Liabilities prior to the Redemption Date, on the one hand, and the Applied
Biosystems Business, the Applied Biosystems Group Assets, and/or the Applied
Biosystems Group Liabilities prior to the Redemption Date, on the other hand,
and/or (ii) the Celera Group or the Applied Biosystems Group, as the case may
be, benefited from the relevant Applera Management Activities prior to the
Redemption Date.

Section 11.3     Agreement to Indemnify Officers, Directors and Others. From and
after the Redemption Date, each of Applera and Celera shall jointly and
severally indemnify, defend and hold harmless each of the officers, directors,
employees, agents and advisors of Applera, the Applied Biosystems Subsidiaries,
Celera, and the Celera Subsidiaries, and their respective successors and assigns
(such Applera indemnified parties, collectively with the Applera Corporate
Indemnified Parties, the “Applera Indemnified Parties”, and such Celera
indemnified parties, collectively with the Celera Corporate Indemnified Parties,
the “Celera Indemnified Parties”) from, against and in respect of any and all
Indemnifiable Losses arising out of, relating to or resulting from, directly or
indirectly, the Transaction Liabilities.

Section 11.4     Other Liabilities. This Article XI shall not be applicable to:

(a)     any matters covered by the Tax Matters Agreement, which matters shall be
governed by such agreement; or

(b)     any Indemnifiable Losses relating to, arising out of or due to any
breach of the provisions of any other Contract (other than this Agreement or the
other Separation Documents) between or among Applera or any of the Applera
Subsidiaries, on the one hand, and

 

42



--------------------------------------------------------------------------------

Celera and any of the Celera Subsidiaries, on the other hand, which shall be
governed by the terms of such other Contract.

Section 11.5     Procedure for Indemnification. All claims for indemnification
under this Article XI shall be asserted and resolved as follows:

(a)     Third-Party Claims. In the event that any claim or demand for which an
Indemnifying Party may be liable to an Indemnified Party hereunder is asserted
against or sought to be collected by a third party from an Indemnified Party (an
“Asserted Liability”), the Indemnified Party shall as soon as possible notify
the Indemnifying Party in writing of such Asserted Liability, specifying the
nature of such Asserted Liability (the “Claim Notice”); provided that no delay
on the part of the Indemnified Party in giving any such Claim Notice shall
relieve the Indemnifying Party of any indemnification obligation hereunder
except to the extent that the Indemnifying Party is actually and materially
prejudiced by such delay. The Indemnifying Party shall have thirty (30) days
from its receipt of the Claim Notice to notify the Indemnified Party whether or
not the Indemnifying Party desires, at the Indemnifying Party’s sole cost and
expense and by counsel reasonably satisfactory to the Indemnified Party, to
defend against such Asserted Liability; provided, however, that if, under
applicable standards of professional conduct, a conflict on any significant
issue between the Indemnifying Party and any Indemnified Party exists in respect
of such Asserted Liability, then the Indemnifying Party shall reimburse the
Indemnified Party for the reasonable fees and expenses of one additional
counsel. In the event, however, that the Indemnifying Party declines or fails to
assume the defense of the Asserted Liability or to employ counsel reasonably
satisfactory to the Indemnified Party, in either case in a timely manner, then
such Indemnified Party may employ counsel to represent or defend it against such
Asserted Liability and the Indemnifying Party shall pay the reasonable fees and
disbursements of such counsel as incurred; provided, however, that the
Indemnifying Party shall not be required to pay the fees and disbursements of
more than one counsel for all Indemnified Parties in any jurisdiction in any
single action or proceeding.

If the Indemnifying Party undertakes to defend against such Asserted Liability,
the Indemnified Party shall cooperate fully with the Indemnifying Party and its
counsel in the investigation, defense and settlement thereof, but the
Indemnifying Party shall control the investigation, defense and settlement
thereof. If the Indemnified Party desires to participate in any such defense, it
may do so at its sole cost and expense. If the Indemnifying Party elects not to
defend against such Asserted Liability, then the Indemnifying Party shall have
the right to participate in any such defense at its sole cost and expense, but
the Indemnified Party shall control the investigation, defense and settlement
thereof at the sole cost and expense of the Indemnifying Party. The Indemnifying
Party shall not, without the prior written consent of the Indemnified Party
(which consent shall not be unreasonably withheld, delayed or conditioned),
consent to any settlement unless such settlement (i) includes a complete release
of the Indemnified Party and (ii) does not require the Indemnified Party to
admit any Liability or make or forego any payment or forego or take any action.
The Indemnifying Party shall not be liable for any settlement of any Asserted
Liability effected without its prior written consent (which consent shall not be
unreasonably withheld).

(b)     Non-Third-Party Claims. In the event that an Indemnified Party should
have a claim against the Indemnifying Party hereunder that does not involve a
claim or

 

43



--------------------------------------------------------------------------------

demand being asserted against or sought to be collected from it by a third
party, the Indemnified Party shall send a Claim Notice with respect to such
claim to the Indemnifying Party. The Indemnifying Party shall have thirty
(30) days from the date such Claim Notice is delivered during which to notify
the Indemnified Party in writing of any good faith objections it has to the
Indemnified Party's notice or claims for indemnification, setting forth in
reasonable detail each of the Indemnifying Party's objections thereto. If the
Indemnifying Party does not deliver such written notice of objection within such
thirty (30)-day period, the Indemnifying Party shall be deemed to not have any
objections to such claim and within five (5) Business Days, the Indemnifying
Party shall deliver to the Indemnified Party immediately available funds in an
amount equal to such claim, as set forth in the Claim Notice. If the
Indemnifying Party does deliver such written notice of objection within such
thirty (30)-day period, the Indemnifying Party and the Indemnified Party shall
attempt in good faith to resolve any such dispute with the procedures set forth
in Article XIII hereof.

(c)     Miscellaneous Indemnification Provisions.

(i)     The amount that an Indemnifying Party is required to pay to any
Indemnified Party pursuant to this Article XI shall be reduced (retroactively or
prospectively) by any Insurance Proceeds or other amounts actually recovered by
or on behalf of such Indemnified Party in respect of the related Indemnifiable
Loss. If an Indemnified Party shall have received the payment required by this
Article XI in respect of an Indemnifiable Loss and shall subsequently actually
receive Insurance Proceeds or other amounts in respect of such Indemnifiable
Loss, then such Indemnified Party shall pay to such Indemnifying Party a sum
equal to the amount of such Insurance Proceeds or other amounts actually
received, up to the aggregate amount of any payments received from such
Indemnifying Party pursuant to this Article XI in respect of such Indemnifiable
Loss. Each of the parties hereto agrees that, to the extent that any
Indemnifiable Loss shall be covered by insurance, then such insurance coverage
shall be primary, and any Indemnifying Party shall solely be responsible for
Indemnifiable Losses to the extent not covered by insurance.

(ii)     In determining the amount of any indemnity payable under this Article
XI, such amount shall be determined on a Net-Tax Basis. The term “Net-Tax Basis”
as used in this Article XI means that, in determining the amount of the payment
necessary to indemnify any party against, or reimburse any party for, any
Indemnifiable Loss, the amount of such Indemnifiable Loss will be determined net
of any theoretical reduction in Tax realizable (assuming a hypothetical
effective tax rate of 40% and without applying a discount for the time value of
money or for the lack of certainty of realization) by the Indemnified Party as
the result of any deduction, expense, loss credit or refund to the Indemnified
Party, and the amount of such indemnity payable will be increased (i.e.,
“grossed up”) by the amount necessary to satisfy any Tax liabilities actually
incurred by the Indemnified Party as a result of its receipt of, or right to
receive, such indemnity payment (including the payment of an additional amount
or amounts hereunder) determined by using the actual marginal Federal, state,
foreign or local rates for the relevant taxable period. Notwithstanding the
foregoing, if (x) the amount of

 

44



--------------------------------------------------------------------------------

Indemnifiable Losses for which the Indemnifying Party is obligated to indemnify
the Indemnified Party is reduced by any Tax benefit in accordance with the
provisions of the previous sentence and (y) the Indemnified Party subsequently
is required to repay the amount of any such Tax benefit or such Tax benefit is
disallowed, then the obligation of the Indemnifying Party to indemnify with
respect to such amounts shall be reinstated immediately and such amounts shall
be paid promptly to the Indemnified Party in accordance with the provisions of
this Agreement.

(iii)     In the case of any claim against any Indemnifying Party that does not
involve any claim or demand asserted by or sought to be collected by a third
party in accordance with Section 11.5(b) hereof, in no event shall the
Indemnifying Party be liable for damages incurred directly or indirectly as a
result of lost profits or for any damages that are special, consequential or
punitive in nature, regardless if such damages are permissible by Applicable
Law, and such damages shall not be considered Indemnifiable Losses with respect
to such claim. For the avoidance of doubt, the foregoing limitation shall not
apply to claims asserted or sought to be collected by any third party in
accordance with Section 11.5(a) hereof.

ARTICLE XII

TERMINATION AND AMENDMENT

Section 12.1     Termination at any Time by Board Approval. This Agreement may
be terminated and the Transactions, including, without limitation, the
Separation and the Redemption, may be abandoned, in the sole discretion of the
Board, at any time prior to the date of first mailing of the Notice of
Redemption to holders of the Celera Group Common Stock. Thereafter, this
Agreement may be terminated upon the issuance by a Governmental Authority of an
effective stop order with respect to the Registration Statement or an order,
injunction or decree that shall prohibit or prevent the consummation of the
Separation and the transactions contemplated hereunder. In the event of such
termination, no party hereto or to any other Separation Document shall have any
Liability to any Person by reason of this Agreement or any other Separation
Document.

Section 12.2     Amendment. Prior to the Redemption, this Agreement may be
amended, modified or supplemented at any time as determined by the Board, and
shall be evidenced by a written agreement signed by all of the parties hereto.
Following the Redemption, this Agreement may be amended, modified or
supplemented at any time only by the parties hereto through a written agreement
signed by all of the parties hereto.

ARTICLE XIII

TRANSITION TEAMS; DISPUTE RESOLUTION

Section 13.1     Transition Teams. Each of Applera and Celera shall designate
one or more persons who have practical knowledge and experience in the
applicable Group’s

 

45



--------------------------------------------------------------------------------

operations and are authorized to make decisions on behalf of their respective
Groups in respect of the Separation (each, a “Transition Team”). Each of Applera
and Celera shall designate a member of its Transition Team as the leader of its
Transition Team (each, a “Team Leader”). Each Team Leader shall coordinate the
assignment of persons to its Transition Team and shall assess and monitor, among
other things, the progress of the Separation and the allocation of Assets and
Liabilities pursuant to Article II hereof, rights related to the Shared Assets
and Shared Contracts, the allocation and control of Actions between the Applera
and Celera pursuant to Section 5.7, the provision of services pursuant to the
Transition Services Agreement, and the compliance of the parties with the terms
of the Operating Agreement, the Master Purchase Agreement and the License
Agreements. Prior to the initial joint meeting described in Section 13.2 of this
Agreement, each Group shall submit to the other Group a written list identifying
its initial Team Leader and the initial members of its Transition Team,
including each person’s title, areas of expertise and relevant telephone, fax
and email information.

Section 13.2     Transition Team Meetings. Within a reasonable period of time
after the date hereof, the appropriate representatives of the Transition Teams
shall conduct an initial joint meeting in order to discuss the status of the
Separation, as well as to answer questions, gather information and resolve any
disputes related to consummation of the transactions necessary to effectuate the
Separation, including without limitation, the division of Assets and Liabilities
and the assignment and assumption of such Assets and Liabilities in accordance
with this Agreement. Thereafter, the Transition Teams shall convene meetings on
a mutually agreed upon periodic basis and as may be otherwise required. It is
the expectation of the parties that the Transition Team members shall
communicate directly with one another and work directly with one another to
ensure that the transactions contemplated hereby and by the other Separation
Documents are being completed on a timely and complete basis and that each party
is in compliance with its obligations hereunder and thereunder, as well as to
answer questions, gather information and resolve disputes that may occur from
time-to-time. The members of the Transition Teams shall not, solely by virtue of
being a member thereof, have the legal authority to make or to modify any
obligation or to waive any right on behalf of the respective parties. All
meetings pursuant to this Section 13.2 may be face-to-face, video or telephonic
meetings as may be agreed upon by the Transition Teams. Each party shall bear
its own costs of attending or participating in Transition Team meetings.

Section 13.3     Dispute Resolution Procedures. If a controversy, claim or
dispute of whatever nature arising out of or relating to this Agreement or any
of the other Separation Documents or the breach, termination, enforceability or
validity thereof which has not been resolved in the normal course of business
arises between the parties (a “Dispute”), the parties agree to use and follow
the dispute resolution procedures of this Article XIII, except where an
injunction, specific performance or other equitable relief is sought. At such
time as the Dispute is resolved under this Article XIII, interest (at a rate per
annum, compounded daily, equal to the Prime Rate) shall be paid to the party
receiving any disputed monies to compensate for the lapsed time between the date
such disputed amount originally was paid or should have been paid through the
date monies are paid in settlement of the Dispute.

Section 13.4     Claims Procedures. The Transition Teams shall promptly refer
any Dispute not resolved by them in a mutually acceptable manner to the Team
Leaders for resolution. Upon receipt of any such Dispute, the Team Leaders shall
discuss and attempt to resolve the matter within fifteen (15) Business Days
immediately following their receipt of such

 

46



--------------------------------------------------------------------------------

referral (such fifteen (15) Business Day period being referred to herein as the
“Initial Review Period”). Any Dispute resolved by the Team Leaders shall be
memorialized in a written settlement and release agreement. If by the end of the
last day of the Initial Review Period, the Dispute has not been resolved to the
satisfaction of both Team Leaders, then the Dispute shall be escalated pursuant
to the procedures set forth in Section 13.5 (the “Escalation Procedures”).

Section 13.5     Escalation Procedures. If the Team Leaders are unable to
resolve any Dispute in compliance with Section 13.4, the Dispute shall be
escalated to the President (or other most senior executive officer) of each of
Applera and Celera (such executive for each party, the “Senior Party
Representative”) who shall have authority to settle the Dispute. The Team
Leaders shall escalate any Dispute by delivering to the Senior Party
Representative of the other party, within five (5) Business Days following the
last day of the Initial Review Period, a written notification (a “Dispute
Notice”) identifying the issue, the amount disputed and including a detailed
reason for the Dispute. Upon receipt of the Dispute Notices, the Senior Party
Representatives shall discuss and attempt to resolve the matter within fifteen
(15) Business Days immediately following the date of the later received Dispute
Notice. If the Senior Party Representatives are able to resolve the Dispute
within fifteen (15) Business Days, it will be memorialized in a written
settlement and release agreement. If by the end of the fifteenth (15th) Business
Day, the matter has not been resolved to the satisfaction of both Senior Party
Representatives, then such Dispute shall be escalated by delivery of the Dispute
Notice within five (5) Business Days to one or more designated members of each
of the boards of directors of Applera and Celera (each a “Board Representative”)
who shall have authority to settle the Dispute. The Board Representatives shall
attempt to resolve the matter within fifteen (15) Business Days immediately
following the date of the later-received Dispute Notice. If they are able to
resolve the Dispute within that time period, it will be memorialized in a
written settlement and release agreement. If the respective Board
Representatives of each party can not resolve the Dispute within that time
period, the parties shall make a good faith attempt to settle the Dispute by
mediation pursuant to the provisions of Section 13.6 before resorting to
arbitration contemplated by Section 13.7 or any other dispute resolution
procedure that may be agreed by the parties. The parties may vary the duration
and form of these Escalation Procedures by mutual written agreement.

Section 13.6     Mediation. If any Dispute has not been resolved by the dispute
resolution procedures described in Section 13.4 or 13.5 above, the parties agree
that such Dispute shall be referred to mediation. Unless the parties agree
otherwise, the mediation shall be conducted in accordance with the CPR Institute
for Dispute Resolution Model Procedure for Mediation of Business Disputes in
effect on the date of this Agreement by a mediator mutually selected by the
parties. Within fifteen (15) Business Days after the mediator has been selected
as provided above, both parties and their respective attorneys shall meet with
the mediator for one mediation session of at least four (4) hours, it being
agreed that each party representative attending such mediation session shall be
a Senior Party Representative or member of the board of directors with authority
to settle the Dispute. If the Dispute cannot be settled at such mediation
session or at any mutually agreed continuation thereof, either party may give
the other and the mediator a written notice declaring the mediation process at
an end.

Section 13.7     Arbitration. If the Dispute has not been resolved by the
dispute resolution procedures described in Section 13.4, 13.5 or 13.6 above, the
parties agree that any such

 

47



--------------------------------------------------------------------------------

Dispute shall be settled by binding arbitration before the American Arbitration
Association (“AAA”) in San Francisco, California pursuant to the Commercial
Rules of the AAA. Any Dispute subject to arbitration pursuant to this
Section 13.7 shall be heard and determined by three (3) arbitrators. Each of
Applera and Celera shall appoint one arbitrator within fifteen (15) Business
Days of the referral of such Dispute to arbitration. The two party-appointed
arbitrators shall have ten (10) Business Days from the appointment of the second
arbitrator to agree on a third arbitrator who shall chair the arbitral tribunal.
Any arbitrator not timely appointed by either Applera or Celera shall be
appointed by the AAA. If any appointed arbitrator declines, resigns, becomes
incapacitated, or otherwise refuses or fails to serve or to continue to serve as
an arbitrator, the party or arbitrators entitled to appoint such arbitrator
shall promptly appoint a successor. Any arbitrators selected to resolve the
Dispute shall be bound exclusively by the laws of the State of Delaware without
regard to its choice of law rules. Any decisions of award of the arbitrators
shall be in writing and will be final and binding upon the parties and may be
entered as a judgment by the parties hereto. Any rights to appeal or review such
award by any court or tribunal are hereby waived to the extent permitted by law.

Section 13.8     Costs. The costs of any mediation or arbitration pursuant to
this Article XIII shall be shared equally between Applera and Celera; provided,
however, that each party shall be responsible for its own costs and expenses,
including without limitation, legal fees incurred in connection therewith.

Section 13.9     Confidentiality.

(a)     All negotiations, conferences, discussions, mediation and arbitration
pursuant to Sections 13.4, 13.5, 13.6 and 13.7 shall be Confidential Information
(subject to the applicability of any of the exclusions set forth in
Section 1.1(y)).

(b)     All negotiations, conferences, discussions and mediation pursuant to
Sections 13.4, 13.5 and 13.6 shall be treated as compromise and settlement
negotiations. Nothing said or disclosed, nor any document produced, in the
course of such negotiations, conferences, discussions and mediation that is not
otherwise independently discoverable, shall be offered or received as evidence
or used for impeachment or for any other purpose in any current or future
mediation, arbitration, litigation or any other judicial or administrative
proceeding.

ARTICLE XIV

GENERAL PROVISIONS

Section 14.1     Expenses. Except to the extent otherwise provided for in the
Separation Documents, all out-of-pocket costs and expenses with respect to the
Transactions contemplated hereby and by the other Separation Documents
(i) incurred on or prior to the Redemption Date, shall be borne fifty percent
(50%) by Applera and fifty percent (50%) by Celera, and (ii) incurred following
the Redemption Date, shall be borne by the party incurring such expense.

Section 14.2     Late Payments. Except as expressly provided to the contrary in
this Agreement or in any other Separation Document, any amount not paid when due
pursuant to

 

48



--------------------------------------------------------------------------------

this Agreement or any other Separation Document (and any amounts billed or
otherwise invoiced or demanded and properly payable that are not paid within
thirty (30) days of such bill, invoice or other demand) shall accrue interest at
a rate per annum, compounded daily, equal to the Prime Rate.

Section 14.3     Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of Delaware, without reference to choice
of law principles, including matters of construction, validity and performance.

Section 14.4     Notices. All notices, requests, demands, waivers and
communications required or permitted to be given under this Agreement shall be
in writing (which shall include notice by telecopy or like transmission) and
shall be deemed given (i) on the day delivered (or if that day is not a Business
Day, on the first following Business Day) when (x) delivered personally against
receipt or (y) sent by overnight courier, (ii) on the day when transmittal
confirmation is received if sent by telecopy (or if that day is not a Business
Day, on the first following Business Day) and (iii) on the third Business Day
after mailed by certified or registered first-class mail to the parties at the
following addresses (or to such other addresses as a party may have specified by
notice given to the other parties hereto pursuant to this provision):

If to Applera, to:

Applera Corporation

301 Merritt 7

Norwalk, Connecticut 06851

Attention: General Counsel

Facsimile: (203) 840-2902

with a copy, which shall not constitute notice to Applera, to:

Skadden, Arps, Slate, Meagher & Flom LLP

One Rodney Square

Wilmington, Delaware 19801

  Attention:   Robert B. Pincus, Esquire

  Allison L. Land, Esquire

Facsimile: (302) 651-3001

If to Celera, to:

Celera Corporation

1401 Harbor Bay Parkway

Alameda, California 94502

Attention: Kathy Ordoñez

Facsimile: (510) 749-4267

Section 14.5     Third-Party Beneficiaries. Except as provided in Sections 7.4,
9.11, and Article XI hereof with respect to indemnification of Celera
Indemnified Parties and Applera Indemnified Parties hereunder, nothing in this
Agreement shall confer any rights upon

 

49



--------------------------------------------------------------------------------

any Person or entity other than the parties hereto and their respective heirs,
successors and permitted assigns.

Section 14.6     Entire Agreement. This Agreement and the other Separation
Documents, together with the Disclosure Letter and all schedules, appendices,
certificates, instruments and agreements delivered pursuant hereto and thereto,
contain the entire understanding of the parties hereto and thereto with respect
to the subject matter contained herein and therein, and supersede and cancel all
prior agreements, negotiations, correspondence, undertakings and communications
of the parties, oral or written, respecting such subject matter.

Section 14.7     Headings. The article, section and paragraph headings contained
in this Agreement are for reference purposes only and shall not affect in any
way the meaning or interpretation of this Agreement. All references herein to
“Articles”, “Sections”, or “Appendices” shall be deemed to be references to
Articles or Sections hereof or Appendices hereto unless otherwise indicated. All
references herein to “Sections” of the Disclosure Letter shall be deemed to be
references to the Disclosure Letter unless otherwise indicated.

Section 14.8     Schedules. The Disclosure Letter and all Exhibits referenced in
this Agreement and attached hereto are incorporated into this Agreement by
reference and made a part hereof. The parties hereto shall be entitled to
supplement or amend the Disclosure Letter at any time prior to the Redemption
Date.

Section 14.9     Counterparts. This Agreement may be executed in one or more
counterparts, which may be delivered by facsimile, each of which shall be deemed
an original, but all of which together shall constitute one and the same
instrument.

Section 14.10     Parties in Interest; Assignment; Successors. Neither this
Agreement nor any of the rights, interests or obligations hereunder shall be
assigned by either of the parties hereto without the prior written consent of
the other party. Subject to the preceding sentence, this Agreement shall inure
to the benefit of and be binding upon Celera and Applera and their respective
Subsidiaries, successors and permitted assigns. Nothing in this Agreement,
express or implied, is intended to confer upon any other Person any rights or
remedies under or by reason of this Agreement.

Section 14.11     Severability; Enforcement. The invalidity of any portion
hereof shall not affect the validity, force or effect of the remaining portions
hereof. If it is ever held that any restriction hereunder is too broad to permit
enforcement of such restriction to its fullest extent, each party agrees that a
court of competent jurisdiction may enforce such restriction to the maximum
extent permitted by law, and each party hereby consents and agrees that such
scope may be judicially modified accordingly in any proceeding brought to
enforce such restriction.

Section 14.12     Remedies. The parties agree that money damages or other remedy
at law would not be a sufficient or adequate remedy for any breach or violation
of, or a default under, this Agreement by them and that in addition to all other
remedies available to them, each of them shall be entitled to the fullest extent
permitted by law to an injunction restraining such breach, violation or default
or threatened breach, violation or default and to any other equitable relief,
including specific performance, without bond or other security being required.

 

50



--------------------------------------------------------------------------------

Section 14.13     Force Majeure. No party shall be deemed in default of this
Agreement or any other Separation Document to the extent that any delay or
failure in the performance of its obligations under this Agreement or any other
Separation Document results from any cause beyond its reasonable control and
without its fault or negligence, such as acts of God, acts of civil or military
authority, embargoes, epidemics, war, riots, insurrections, fires, explosions,
earthquakes, floods, unusually severe weather conditions, power failures,
communication failures including internet disruptions, equipment failures, labor
problems or unavailability of parts. In the event of any such excused delay, the
time for performance shall be extended for a period equal to the time lost by
reason of the delay.

Section 14.14     Waivers of Default. Waiver by any party of any default by any
other party of any provision of this Agreement or any other Separation Document
(a) shall be effective only if in writing; and (b) if given, shall not be deemed
a waiver by the waiving party of any subsequent or other default, nor shall it
prejudice the rights of the other party.

Section 14.15     Interpretation. In the event of a conflict between a provision
of this Agreement and any provision of any other Separation Document, any
specific provision of the applicable Separation Document shall control. Words in
the singular shall be held to include the plural and vice versa and words of one
gender shall be held to include the other gender as the context requires. The
terms “hereof,” “herein,” and “herewith” and words of similar import shall,
unless otherwise stated, be construed to refer to this Agreement taken as a
whole (including all of the Schedules, Exhibits and Appendices hereto) and not
to any particular provision of this Agreement. Article, Section, Exhibit,
Schedule and Appendix references are to the Articles, Sections, Exhibits,
Schedules and Appendices to this Agreement unless otherwise specified. The word
“including” and words of similar import when used in this Agreement shall mean
“including, without limitation,” unless the context otherwise requires or unless
otherwise specified. The word “or” shall not be exclusive. The term “dollars”
and “$” shall mean United States dollar.

[SIGNATURE PAGE FOLLOWS]

 

51



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this Separation Agreement to
be duly executed on its behalf by its officers thereunto duly authorized, all as
of the day and year first above written.

 

APPLERA CORPORATION By:  

    /s/ Mark P. Stevenson

Name:   Mark P. Stevenson Title:   Senior Vice President CELERA CORPORATION By:
 

    /s/ Kathy Ordoñez

Name:   Kathy Ordoñez Title:   President

Signature Page to Separation Agreement